 

Exhibit 10.1

 

[img003_v1.jpg] 

 

Dentons UK & Middle East LLP

Quartermile One

15 Lauriston Place

Edinburgh

EH3 9EP

Our Ref NS/F.2898.030     Your Ref DAR/113954.1     Date 27 April 2018     Email
niall.stringer@turcanconnell.com

 

Dear Sirs

 

M B Forbes and Others

First Capital Real Estate Operating Partnership LLP and Others

The Angus, Kingennie, by Dundee

 

In this Offer words defined in the Contribution Agreement (as after defined)
shall have the same meanings unless specifically provided otherwise. On behalf
of and as instructed by our clients, the Contributor, we hereby offer to enter
into a Contribution Agreement with your clients the FC Parties in respect of the
land at Shank of Omachie by Kingennie, Angus shown coloured pink, blue, yellow
and green (but not the land coloured green and hatched in blue) on the plan
annexed and signed as relative hereto (“the Contributed Property”) and that on
the basis of the draft Contribution Agreement (“Contribution Agreement”) annexed
and signed as relative hereto subject to the following conditions:-

 

1.1Following the conclusion of the contract of which this Offer shall form a
part (“the Contract”), the Contributor and the FC Parties shall use reasonable
endeavours to agree the terms of Licence to Occupy, Membership Undertaking, ,
Plot Option, Golf Works Agreement, Construction Warranties Undertaking and Lease
(said deeds being collectively “the Operational Agreements”).

 

1.2On the date (“Approval Date”) when:

 

1.2.1the Contributor gives written notice to the FC Parties with reference to
this Clause that it approves and agrees all of the Operational Agreements; and

 

1.2.2the FC Parties give written notice to the Contributor with reference to
this Clause that it approves and agrees all of the Operational Agreements

 

whichever is the later, the Contributor and the FC Parties shall be bound to
comply with Clause 1.4 of this Offer.

 



EDINBURGH: Princes Exchange, 1 Earl Grey Street, Edinburgh, EH3 9EE T 0131 228
8111 F 0131 228 8118 DX 723300 Edinburgh 43

GLASGOW: Sutherland House, 149 St Vincent Street, Glasgow, G2 5NW T 0141 441
2111

LONDON: 12 Stanhope Gate, London, W1K 1AW T 020 7491 8811

 

PARTNERS: Simon Mackintosh Alasdair Loudon Ian Clark Jonathan Robertson Niall
Stringer David Ogilvy Alexander Garden Gavin McEwan Grierson Dunlop Gillian
Crandles Michael Kane Peter Littlefield Donald Simpson Tom Duguid Alix Storrie
Noel Ferry Louise Johnston Paul Macaulay Chris Sheldon Don Macleod Jack Gardiner
Lindsey Ogilvie

 

Turcan Connell is a Partnership of Scottish Solicitors regulated by The Law
Society of Scotland. www.turcanconnell.com

 



 

 

 

1.3If the Approval Date does not occur by the expiry of the Investigation
Period, then the Contributor and the FC Parties shall each be entitled (but not
obliged) to terminate the Contract (and that without penalty and without the
repayment of any monies previously paid) on giving written notice to that effect
(referring to this Clause) to the other party at any time after the expiry of
the Investigation Period and on the date of that notification (a) the Contract
will end and (b) the Contribution Agreement will be deemed to be terminated as
if a notice of termination has been given by the Contributor or the FC Parties
to the other party under Section 5.5 of Article V of the Contribution Agreement.
The Contributor and the FC Parties agree that in the event that the Approval
Date occurs after the satisfaction or waiver in full of all of the Conditions
Precedent under the Contribution Agreement, the date of Closing will be
postponed to be the date occurring ten Business Days after the Approval Date
(determined under the Contract).

 

1.4As soon as possible after the Approval Date, the Contributor will deliver to
the FC Parties an engrossment of the Contribution Agreement, incorporating the
agreed Operating Agreements. The FC Parties will duly execute the Contribution
Agreement and deliver it to the Contributor’s solicitors within 14 days of the
FC Parties’ solicitor receiving the same. Following delivery of the duly
executed Contribution Agreement to the Contributor’s solicitors, the Contributor
will, within 14 days, duly execute the same and will return a certified copy of
the fully executed Contribution Agreement to the FC Parties. For the purposes of
the Contract, a document will be duly executed only if it is executed in such
manner as meets the requirements of Section 3 and Sections 9B and 9C of the
Requirements of Writing (Scotland) Act 1995.

 

2The Contributor and the FC Parties will each be bound by the terms and
conditions of the Contribution Agreement from the date of the Contract (which
will be the “Effective Date” for the purposes of the commencement of the
Investigation Period in terms of Article VI of the Contribution Agreement)
subject to the provisions of the Contribution Agreement for termination prior to
Closing and prior to full satisfaction (or waiver of all of the Conditions
Precedent) and subject to the provisions for termination in Clause 1 of the
Contract.

 

3In relation to the Operational Agreements:

 

3.1each of the Operational Agreements (including deed plans) is subject to
adjustment in respect of the detail, format, consistency and commercial sense in
context (both of the Parties being obliged to act in good faith in the agreement
thereof;

 

3.2it is acknowledged that the terms of the drafts annexed to the Contribution
Agreement do not necessarily represent agreed or partially agreed documents and
may represent terms proposed by one party without adjustment response from the
other party and, accordingly, both the Contributor and FC Parties recognise that
the drafts are to be adjusted between them (each acting reasonably) having
regard (inter alia) to correspondence between the parties and their respective
solicitors including the non-binding heads of terms signed on behalf of the
parties; and, once finalised, the agreed terms and conditions of the Operational
Agreements are to be incorporated in the Contribution Agreement;

 



- 2 -



 

4.The Contributor acknowledges that the FCRE Newco and FCAngus are still to be
defined within the Contribution Agreement and it is agreed and accepted that the
parties identified as FCRE Newco and FCAngus will be confirmed on or before the
Approval Date in order that all of the FC Parties are identified prior to
completion of the Contribution Agreement in terms of Clause 1.4 above.

 

5.This Offer is open for written acceptance reaching us by e-mail not later than
10p.m on Friday 27 April 2018.

 

Yours faithfully 



      /s/ Niall Stringer   /s/ Alexander Neil Nelson Turcan Connell   Alexander
Neil Wilson - Witness     Princes Exchange, 1 Earl Grey Street, Edinburgh

 

- 3 -



 

PART 18

 

PLAN

 

(PLAN CHART) [img004_v1.jpg]

 

- 4 -



 

EDINBURGH 27 APRIL 2018 THIS IS THE CONTRIBUTION AGREEMENT REFERRED TO IN THE
OFFER OF EVEN DATE HEREWITH ADDRESSED TO DENTONS UK, MIDDLE EAST LLP

 

THE DELIVERY DATE IS [     ] 2018

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT dated as of ________, 2018 (this “Agreement”), made
and entered into among FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership [include full designation of registration number
and registered office] (“FCRE OP” or, the “Company”)) FIRST CAPITAL REAL ESTATE
TRUST INCORPORATED, a Maryland real estate investment trust[include full
designation of registration and registered office] (“FCRE”) FIRST CAPITAL REAL
ESTATE NEWCO LIMITED [     include full designation of registration and
registered office for Delaware SPV     ] (“FCRE Newco”) and FIRST CAPITAL REAL
ESTATE [ANGUS]LIMITED/LLP incorporated in Scotland under the [Companies
Acts][other] (registered nunber [        ]) having its Registered Office at
[              ] (“FCAngus”) (FCRE OP together with “FCRE and FCRE Newco and
FCAngus are collectively referred to as the “FC Parties”) and MICHAEL BARTOW
FORBES residing at Omachie, Newbigging, Angus, Scotland, and other contributors
hereinafter referred to (“Contributor”). Contributor and the FC Parties are
referred to herein collectively as the “Parties” and individually as a “Party.”
Part 1 of the Schedule to this Agreement contains certain definitions used in
this Agreement.

 

RECITALS

 

WHEREAS, FCRE is engaged in the business of investing in interests in real
estate and has been organized and operated to qualify as a real estate
investment trust (a “REIT”) under Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”). FCRE holds all or substantially
all of its properties and assets through FCRE OP, its operating partnership;
FCRE Newco is wholly owned by FCRE OP and FCAngus, is, in turn, wholly owned by
FCRE Newco;

 

WHEREAS, Contributor is the owner of the property described in Schedule A hereto
(the “Contributed Property”);

 

WHEREAS the Parties contemplate development on the Contributed Property of an 18
hole championship golf course with destination resort including academy, hotel,
spa and lodges, golf clubhouse and 160 residential plots with associated access
and services (the “Project”);

 

WHEREAS, Contributor desires to, and the FC Parties desire Contributor to
dispone to FCAngus all Contributor’s interest in the Contributed Property in
accordance with the terms of this Agreement in exchange for the consideration
set forth in this Agreement, which may include, without limitation the issue of
units of limited partnership interest in FCRE OP (the “OP Units”) on the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the Parties
acknowledging the adequacy of the consideration provided to each through their
respective warranties, covenants and agreements and promises contained in this
Agreement, as well as other good and value consideration, and the Parties agree
and undertake as provided below.

 



 

 

 

Article I
CONTRIBUTION AND SALE

 

1.1Recitals. The recitals above are incorporated into this Agreement and are
hereby acknowledged to be true and correct.

 

1.2Consideration to Contributor. Upon the Closing and on the terms and subject
to the conditions contained in this Agreement, the FC Parties will pay to the
Contributor in exchange for the contribution of the Contributed Property in
accordance with this Agreement consideration in the value of FOURTEEN MILLION
POUNDS (£14,000,000) Sterling (“the Consideration”). Payment will be made in
accordance with Section 1.3 of this Article I, and with reference to Article
VII.

 

1.3The Consideration will be paid in three instalments on the terms and
conditions set forth in this Agreement in the following manner:

 

1.3.1On the date that is 10 Business Days after Closing (“the First Payment
Date”):

 

(a)the FC Parties will pay the Contributor FOUR MILLION POUNDS (£4,000,000 GBP)
Sterling (“the First Payment”) in immediately available funds by wire
transfer;and

 

(b)the FC Parties will issue to the Contributor OP Units equivalent in value to
TEN MILLION POUNDS (£10,000,000 GBP) Sterling.

 

1.3.2On the date that is the first Business Day twelve months after Closing or
such earlier date as may be required by the FC Parties (“the Second Payment
Date”) the FC Parties will (a) pay the Contributor TWO MILLION FIVE HUNDRED
THOUSAND POUNDS (£2,500,000) Sterling (the “Second Payment”) or (b) convert or
redeem OP Units to the effect that the Contributor receives the cash value of
the Second Payment in accordance with the terms of Article VII and the OP
Agreement.

 

1.3.3On the date that is the first Business Day twenty four months after Closing
or such earlier date as may be required by the FC Parties (“the Third Payment
Date”) the FC Parties will (a) pay the Contributor SEVEN MILLION FIVE HUNDRED
THOUSAND POUNDS (£7,500,000) (the “Third Payment”) or (b) convert or redeem OP
Units to the effect that the Contributor receives the cash value of the Third
Payment in accordance with the terms of Article VII and the OP Agreement.

 

The First Payment, the Second Payment and the Third Payment or any one or more
of them may be referred to in this Agreement as a “Payment”. The First Payment
Date, the Second Payment Date and the Third Payment Date or any one or more of
them may be referred to in this Agreement as a “Payment Date”.

 



 

 

 

1.4FC Parties shall have no interest in and no right to comment on the
allocation of the OP Units amongst the Contributor in respect of the land
comprising the Contributed Property.

 

1.5In relation to VAT:

 

1.5.1Contributor confirms that:

 

(a)it has not exercised pursuant to the VAT Act, Schedule 10, paragraph 2 (or
been treated pursuant to the VAT Act, Schedule 10, paragraph 21 as having
exercised) an option to tax in respect of the Contributed Property and will not,
prior to Closing, exercise (or be so treated as having exercised) such option to
tax;

 

(b)it is not, and will not at Closing be, a relevant associate (for the purposes
of the VAT Act, Schedule 10, paragraph 2) of any person who has exercised, or
been treated as having exercised, an option to tax in respect of the Contributed
Property as mentioned in Section1.5.1.1; and

 

(c)no part of the supply of the Contributed Property to the FC parties will
comprise a supply within any of sub-paragraphs (a) to (n) of the VAT Act
Schedule 9, Group 1, Item 1.

 

1.5.2The FC Parties must pay to the Contributor such amount of VAT at the rate
for the time being in force as shall be legally payable in respect of all
consideration and other monies undertaken to be paid in respect of a VAT Supply
to the FC Parties or any of them under this Agreement, and in every case where
under this Agreement the FC Parties or any of them undertake to pay such
consideration and other monies for a VAT Supply, such consideration and other
monies shall be regarded as being exclusive of all VAT which may from time to
time be legally payable thereon, and the Contributor shall issue a valid VAT
invoice in respect of such consideration and other monies within 21 days after
the date of receipt of such consideration and other monies and the VAT thereon.
This obligation will not apply if the contribution of the Contributed Property
is treated by HMRC as a non-exempt supply of the Contributed Property or part of
it for VAT purposes due to a breach by the Contributor of obligations in terms
of Section 1.5.1 above.

 

1.5.2Where this Agreement requires the FC Parties or any of them to pay, repay,
reimburse or provide any amount or other consideration in respect of a VAT
Supply made to the Contributor, the FC Parties must pay to the Contributor the
VAT charged to the Contributor on that VAT Supply where that VAT is not
recoverable by the Contributor from HM Revenue & Customs.

 



 

 

 

1.5.3The obligations in Section 1.2 and Section 1.3 are expressed to be
undertaken by the FC Parties are binding jointly and severally on the FC Parties
and every person comprised in the FC Parties and their respective executors and
representatives whomsoever without the necessity of discussing them in their
order and such obligations will remain in full force and effect notwithstanding
the insolvency or incapacity of any person comprised in the FC parties.

 

Article II
CLOSING

 

2.1Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of [Dentons UK & Middle East LLP,
Quartermile One, 15 Lauriston Place, Edinburgh EH3 9EP] [FCRE at 1407 Broadway
28th Floor, New York, NY], or such other location that is mutually agreeable to
the Parties, on the date occurring ten Business Days after satisfaction or
waiver in full of all of the Conditions Precedent, or such other date as may be
agreed between the Parties (the “Closing Date”). The Parties and their
representatives may participate in the Closing by telephone or electronic means.

 

2.2Lease

 

On the Closing Date the provisions of Part 15 of the Schedule will apply and
take effect.

 

2.3Disposition

 

On the date that the Contributor has received in full the Consideration in value
to FOURTEEN MILLION POUNDS (£14,000,000) Sterling in terms of Section 1.2 and
Section 1.3 of Article I the provisions of Part 16 of the Schedule will apply
and take effect.

 

2.4Disclosed Documents.

 

(a)Subject to Section 6.3 of Article VI, the FC Parties are deemed to have
examined the Disclosed Documents and accept that they are purchasing the
Contributed Property on the basis that they have satisfied itself on all matters
disclosed in them and on the validity and marketability of the Contributor’s
title to the Contributed Property.

 

(b)Clause 2.4(a) will override any other provision of this Agreement apparently
to the contrary and any confirmation given by the Contributor in this Agreement
is given subject to the Disclosed Documents whether or not that is expressly
stated.

 



 

 

 

2.5Closing Deliverables

 

(a)all permissions, warrants, consents, licences, authorisations and
certificates affecting the Contributed Property and all relative plans;

 

(b)all other deeds and documentation expressed to be so deliverable in terms of
any provision of this Agreement.

 

(c)a duly executed Assignation and Assumption of Contracts in form and substance
satisfactory to the FC Parties acting reasonably;

 

(d)a certificate issued by the respective persons comprised in Contributor
representing that the warranties by each given in this Agreement was accurate in
all material respects as of the date of this Agreement and is accurate as of the
date of Closing;

 

(e)a duly executed joinder to the OP Agreement as set forth in each certificate
of OP Units in the form attached hereto as Part 5 of the Schedule to this
Agreement (“Joinder”), to be held by FCRE OP until such time as the OP Units are
issued to Contributor, which shall not take effect until the OP Units are issued
to the Contributor;

 

(f)Closing Deliveries by FC Parties. At the Closing, FCRE OP and FCRE will
deliver or cause to be delivered, to Contributor each of the following
agreements, instruments and other documents:

 

(i)a duly executed counterpart of each Joinder in the form set out in Part 5 of
the Schedule, to be held by FCRE OP until such time as the OP Units are issued
to Contributor;

 

(ii)copies of its Certificate of Limited Partnership and Certificate of
Incorporation and any amendments thereto, certified by the Secretary of State of
their states of formation, and copies of its limited partnership agreement and
by-laws, certified by an executive officer to be true, complete and correct
copies, which shall be in the same form and substance as the FC Parties have
disclosed to Contributor during the Investigation Period;

 

(iii)an incumbency certificate of the executive officers of FCRE OP and FCRE, in
form reasonably satisfactory to Contributor;

 

(iv)a certificate issued by each of FCRE and FCRE OP representing that each of
their respective warranties in this Agreement was accurate in all material
respects as of the date of this Agreement and is accurate as of the date of
Closing;

 

(v)a certificate of good standing from the state of each entities organization;

 



 

 

 

(vi)written and executed resolutions evidencing authority to complete the
transactions contemplated by this Agreement on behalf of each of FCRE OP, FCRE
and FCAngus and their respective signatories certified by an executive officer
to be true, complete and correct copies;

 

(vii)any and all other instruments and documents required to be delivered by
FCRE OP or FCRE at or prior to the Closing pursuant to and in accordance with
any of the other provisions of this Agreement, and such other documents or
instruments as Contributor may reasonably request to effect any of the
transactions contemplated hereby;

 

(viii)The Plot Option Agreement duly executed by the FC Parties who are party to
it;

 

(ix)the Licence to Occupy duly executed by the FC Parties who are party to it;

 

(x)the Membership Undertaking duly executed by the FC Parties who are party to
it;

 

(xi)the Construction Warranties Undertaking duly executed by the FC Parties who
are party to it; and

 

(xii)the Golf Works Undertaking duly executed by the FC Parties who are party to
it.

 

(g)Other Closing Deliveries. At the Closing, each of the respective Parties who
are required to execute any of the foregoing will duly execute and deliver or
cause to be duly executed and delivered, any and all other instruments and
documents required to be delivered by such Party at or prior to the Closing
pursuant to and in accordance with any of the other provisions of this
Agreement.

 

2.8Apportionments.

 

(a)All outgoings for the Contributed Property (other than rates) will be
apportioned as at the Closing Date on an equitable basis.

 

(b)Within 5 Business Days after (a) Lease Completion (pursuant to Part 15 of the
Schedule, and (b) transfer of ownership pursuant to Part 16 of the Schedule,
respectively, the Contributor or the Contributor’s solicitors will advise the
local authority of the change of owner or (as the case may be) occupier of the
Contributed Property so that any apportionment of rates can be carried out by
the local authority.

 

(c)At Closing, all utilities, including, without limitation, telephone,
electricity and gas shall be apportioned between FCAngus and Contributor on the
basis of the most recently issued bills therefor. Prior to Closing and as near
to the Closing as reasonably practicable, Contributor shall arrange for a final
reading of any utility meters measuring consumption at the Contributed Property.

 



 

 

 

(d)Service Contracts. With respect to the Service Contracts, if any, which
continue after the Closing, at the Closing (i) Contributor shall credit FCAngus
the amount of accrued and unpaid charges for services rendered before Closing
apportioned on a per diem basis, and (ii) FCAngus shall credit to Contributor
the amount of prepaid charges for services rendered from and after the Closing
apportioned on a per diem basis.

 

(e)Other. Such other items which are direct and actual expenses of the
Contributed Property as are customarily apportioned between Contributors and
land of a type similar to the Contributed Property which shall be scheduled in
detail on the closing statement.

 

(f)Final Reconciliation. The amount of payments under this Section 2.8 may have
been based on estimates of applicable amounts. Except as otherwise expressly
provided herein, if any payments by Contributor or FCRE Angus at the Closing
under this Section 2.8(f) are based on estimates, then, when the actual amounts
are finally determined, Contributor and FCRE Angus shall recalculate the amounts
that would have been paid at the Closing based on such actual amounts, and
Contributor or FCRE Angus, as the case may be, shall make an appropriate payment
to the other based on such recalculation; provided, however, that, subject to
this Section 2.8(f), neither party shall have the right to request apportionment
or reapportionment of the items required to be apportioned after the later of
(i) the one (1) year anniversary of the Closing and (ii) the one (1) year
anniversary of termination of the Licence to Occupy.

 

(g)Survival. The provisions of this Section 2.8 shall survive the Closing.

 

Article III
WARRANTIES OF CONTRIBUTOR

 

3.1No Brokers. Save as after provided neither Contributor nor or any of its
Affiliates has an obligation to pay any brokerage fees or commissions, finder’s
fee, advisory fees or other similar fees related to the execution of this
Agreement, any of the other Transaction Documents or the consummation of any of
the transactions contemplated hereby or thereby and Contributor shall indemnify,
defend and hold the FC Parties from any responsibility, liability or obligation
with respect thereto. The Introducers are due a fee equal to 2% of the
Consideration (“Introducers’ Fee”) relating to the introduction of the FC
Parties to the deal contemplated by this Agreement. In lieu of payment of the
Introducers’ Fee the FC Parties will issue to the Introducers OP Units
equivalent in value to TWO HUNDRED and EIGHTY THOUSAND POUNDS (£280,000.00, GBP)
Sterling.

 



 

 

 

3.2Compliance with Laws. Except as expressly disclosed in a writing by
Contributor to the FC Parties dated prior to, and received by the FC Parties
prior to, the date hereof, the Contributed Property has been maintained, and
Contributor has not received written notice that the Contributed Property is
not, in compliance in all material respects with all applicable laws,
ordinances, rules, regulations, codes, orders and statutes.

 

3.3The Contributor will exhibit to the FC Parties after the Effective Date in
respect of the Contributed Property a local authority property enquiry
certificate which is dated not more than sixty days prior to the Closing Date.
This will form part of the Investigation and the certificate will become a
Disclosed Document for the purposes of this Agreement.

 

3.4The Contributor confirms that to its Best Knowledge:

 

(a)as far as the Contributor is aware, there have been and are no actions,
claims or proceedings (whether actual or potential) under the Contaminated Land
Regime in relation to the Contributed Property;

 

(b)the Contributor has received no notice and, to the Contributor’s knowledge,
there has been no notice whether served upon the owner or the occupier of the
Property, under the Contaminated Land Regime;

 

(c)the current use of the Contributed Property has the benefit of all necessary
Environmental Licences which have at all times during their currency been
complied with;

 

(d)the Contributor has not applied for any information to be excluded from any
public register maintained pursuant to Environmental Laws on the grounds of
commercial confidentiality or otherwise;

 

3.5Employees. The Contributor hereby warrants, as of the date hereof and as of
the Closing the Contributor is not a party to any union contract or collective
bargaining agreement. There are no employees of Contributor at work at the
Contributed Property for whom FC Parties would have any responsibility after the
Closing.

 

3.6Contracts. Except as set forth on Part 2 of the Schedule hereto, there are no
service or management contracts, equipment, labour or material contracts,
maintenance or repair contracts or other agreements that are in force and effect
and affect the Contributed Property or the operation, repair or maintenance
thereof (collectively, the “Service Contracts”) that would bind the FC Parties
after the Closing.

 

3.7Labour. All sums payable by reason of any labour or materials heretofore
furnished with respect to the Contributed Property have been paid, and there are
no disputes in connection therewith.

 



 

 

 

3.8The Contributor makes the following warranties to the FC Parties as of the
date hereof and as of the Closing:

 

3.8.1Organization and Authorization. Contributor has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and any other Transaction Documents. Contributor has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and any
other Transaction Documents. Upon the execution and delivery of any Transaction
Document to be executed and delivered by Contributor, such Transaction Document
shall constitute the valid and binding obligation of Contributor, enforceable
against Contributor in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
of general application affecting the rights and remedies of creditors. The
person or persons executing and delivering this Agreement or any other
Transaction Document on behalf of Contributor is and shall have been prior to
the Closing Date, duly authorized to execute and deliver such documents on
behalf of Contributor.

 

3.8.2Absence of Defaults and Conflicts. Neither the execution and delivery of
this Agreement or any other document to be executed in connection with this
Agreement on or subsequent to the Closing (the “Transaction Document(s)”) by
Contributor, nor the consummation of any of the transactions contemplated hereby
or thereby, nor compliance with or fulfilment of the terms, conditions and
provisions hereof or thereof will:

 

(a)conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Lien upon Contributor’s assets or
properties including the Contributed Property, under (i) any agreement, document
or instrument to which Contributor is a party or by which Contributor or the
Contributed Property is or are bound, (ii) any term or provision of any
judgment, order, writ, injunction, or decree binding on Contributor (or its
assets or properties, including Contributed Property), or (iii) any Laws
applicable to Contributor; or

 

(b)require the approval, consent, authorization or act of, or the making by
Contributor of any declaration, filing or registration with, any Person.

 

3.8.3No Litigation. Other than as may be disclosed during the Investigation
Period no Proceeding or Order is pending against or affecting Contributor or any
of its Affiliates or the Contributed Property (and, to the knowledge of
Contributor, no such Proceeding or Order has been threatened in writing):

 



 

 

 

(a)that seeks or could be reasonably likely to seek interdict or other relief in
connection with this Agreement, any of the other Transaction Documents or the
transactions contemplated hereby or thereby; or

 

(b)that reasonably could be expected to adversely affect (i) the performance by
the Contributor under this Agreement or any other Transaction Document, or (ii)
the consummation of any of the transactions contemplated hereby or thereby.

 

3.8.4No Consents Required. Except as shall have been satisfied on or prior to
the Closing Date or is otherwise expressly provided for in any other part of
this Agreement (including any Part of the Schedule), no consent, waiver,
approval or authorization of, or filing with, any Person or Governmental
Authority or under any applicable Laws is required to be obtained by Contributor
in connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby save for those that may be and are needed
to enable the Project to be constructed and completed.

 

3.8.5Insurance. Contributor has in place the public liability, casualty and
other insurance coverages with respect to the Contributed Property owned by it
necessary and in all cases required under the terms of any continuing loan
agreement or other agreement to which Contributor is subject. Each of the
insurance policies is in full force and effect in all material respects and all
premiums due and payable thereunder have been fully paid when due. Contributor
has not received from any insurance company any notices of cancellation or
intent to cancel any insurance. Contributor has not received written notice or
demand from any of the insurers of all or any portion of the Contributed
Property (or insurers of any activities conducted thereon) claiming any defects
or deficiency of the Contributed Property or requesting any corrections,
changes, repairs or alterations of any physical condition on the Contributed
Property or any practice of Contributor at the Contributed Property.

 

3.8.6Utilities. All existing utility services and facilities necessary for the
operation of the Contributed Property are supplied directly to the Contributed
Property by facilities of public utilities, the cost of installation of such
utilities has been fully paid, subject to Section 2.8 of Article II, but no
warranty is given that the services and others are of the capacity and condition
to serve the Project.

 

3.8.7Services. No services, material or work have been supplied to Contributor
or Contributor’s contractors, subcontractors or materialmen with respect to the
Contributed Property for which payment has not been made in full.

 

3.9Accurate Statements. No representation or warranty of the Contributor in this
Agreement or any Schedules hereto, nor any information or certificate delivered
or to be delivered by Contributor in connection with the transactions
contemplated hereby, contains or will at the Effective Date contain any untrue
statement of a material fact or opinion or omits or will omit to state a
material fact or opinion necessary to make the statements herein or therein not
misleading.

 



 

 

 

3.10Investment Warranties. Contributor acknowledges that the offering and
issuance of the OP Units to be acquired pursuant to this Agreement are intended
to be exempt from registration under the Securities Act and that FCRE OP’s and
FCRE’s reliance on such exemptions is predicated in part on the accuracy and
completeness of the warranties of Contributor contained herein. In furtherance
thereof, Contributor warrants to the FCRE OP and FCRE as follows:

 

3.10.1Contributor is an “accredited investor” (as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act);

 

3.10.2.Contributor is acquiring the OP Units solely for its own account for the
purpose of investment and not as a nominee or agent for any other Person and not
with a view to, or for offer or sale in connection with, any distribution of any
thereof in violation of the federal securities Law.

 

3.10.3Contributor is knowledgeable, sophisticated and experienced in business
and financial matters and fully understands the limitations on transfer imposed
by the federal securities Law. Contributor is able to bear the economic risk of
holding the OP Units for an indefinite period and is able to afford the complete
loss of its investment in the OP Units; Contributor has, or will during the
Investigation Period have, received and reviewed all information and documents
about or pertaining to FCRE OP and FCRE and the business and prospects of the
FCRE OP and FCRE and the issuance of the OP Units as Contributor deems necessary
or desirable, and has, or will during the Investigation Period have, been given
the opportunity to obtain any additional information or documents and to ask
questions and receive answers about such information and documents, the FCRE OP
and FCRE and the business and prospects of FCRE OP and FCRE which Contributor
deems necessary or desirable to evaluate the merits and risks related to its
investment in the OP Units; and Contributor understands and has taken cognizance
of all risk factors related to the purchase of the OP Units. Contributor is
relying upon its own independent analysis and assessment (including with respect
to taxes), and the advice of such Contributor advisors (including tax advisors),
and not upon that of FCRE OP, FCRE or any of their Affiliates, for purposes of
evaluating, entering into, and consummating the transactions contemplated
hereby.

 

3.10.4Contributor is fully aware that the OP Units have not been and will not be
registered with the SEC in reliance on the exemptions specified in Regulation D
under the Securities Act, which reliance is based in part upon Contributor
warranties set forth herein. Contributor understands that the OP Units have not
been and will not be registered under applicable state securities laws and are
being offered and sold pursuant to the exemptions specified in said laws, and
unless they are registered, they may not be re-offered for sale or resold except
in a transaction or as a security exempt under those laws.

 



 

 

 

3.11Certain Acknowledgements.

 

3.11.1Contributor understands, acknowledges and agrees that it is not relying
upon warranties of any Person, other than warranties of the FC Parties contained
herein and in the other Transaction Documents, in making its investment or
decision to invest in the OP Units.

 

3.11.2The parties hereto acknowledge and agree that no individual, duly
authorized and acting as an officer, director, partner, member, shareholder,
agent, consultant or employee on behalf of either Contributor or the FC Parties,
respectively, shall have any personal liability arising from this Agreement or
from the transactions contemplated by this Agreement except in connection with
such individual’s fraud, intentional misrepresentations or wilful misconduct.

 

3.11.3Solvency. Contributor is solvent and has not made (1) a general assignment
for the benefit of creditors; (2) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by its creditors; (3) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; (4) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (5) admitted in writing its inability to pay
its debts as they become due; or (6) made an offer of settlement, extension or
composition to its creditors generally. There are no bankruptcy proceedings
pending or, to Contributor’s Best Knowledge, threatened against Contributor.

 

3.11.4Information and Documentation. All information and documents heretofore
prepared and delivered by Contributor to the FC Parties is true and accurate in
all material respects, and with respect to documents, are true and correct
copies thereof.

 

3.12Each of the warranties of Contributor made in this Agreement is true and
accurate as of the Effective Date to the Best Knowledge of the relevant party
and shall survive the transfer of the Contributed Assets hereunder for a period
of two years from the Closing Date, subject to any express provision made in
Part 15 or Part 16 of the Schedule. In the event that the FC Parties proceed to
Closing with knowledge of any untruth or inaccuracy with respect to the
warranties made by Contributor in Article III, FC Parties shall be deemed to
have waived its rights to any claim based such untruth or inaccuracy.

 



 

 

 

Article IV

WARRANTIES OF FC PARTIES

 

The FC Parties hereby warrant on a joint and several basis the accuracy of the
preamble recitals and make the following warranties to Contributor, as of the
date hereof and as of the Closing:

 

4.1Organization and Authorization. Each FC Party is an entity duly organized,
validly existing and in good standing in the state or country of its
organization. Each FC Party has all requisite entity power and authority to
execute, deliver and perform its obligations under this Agreement and any other
Transaction Documents. Each FC Party has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and any other
Transaction Documents. This Agreement and the Transaction Documents have been
duly executed and delivered by FCRE OP, FCRE and FCRE Newco, and such Agreement
and Transaction Documents constitute valid and binding obligations of each FC
Party (to the extent that such FC Party is a party to such agreement),
enforceable against such FC Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and general principles of equity. The person or persons
executing and delivering this Agreement or any other Transaction Document on
behalf of any FC Party is and shall have been prior to the Closing Date, duly
authorized to execute and deliver such documents on behalf of such FC Party.

 

4.2No Litigation. Save as disclosed during the Investigation Period, no
Proceeding or Order is pending against or affecting any FC Party or property
owned by any such parties (a) under any bankruptcy or insolvency Law, (b) that
seeks or could be reasonably likely to seek injunctive or other relief in
connection with this Agreement, any of the other Transaction Documents or the
transactions contemplated hereby or thereby, or (c) that reasonably could be
expected to adversely affect (i) the performance by each FC Party under this
Agreement or any other Transaction Document, or (ii) the consummation of any of
the transactions contemplated hereby or thereby.

 

4.3No Consents or Approvals. Except as shall have been satisfied on or prior to
the Closing Date, no consent, waiver, approval or authorization of, or filing
with, any Person or Governmental Authority or under any applicable Laws is
required to be obtained by any FC Party in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

 

4.4No Conflicts; Consents. None of the execution, delivery or performance of
this Agreement, any other Transaction Agreement and the transactions
contemplated hereby between the Parties to this Agreement does or will, with or
without the giving of notice, lapse of time, or both, violate, conflict with,
result in a breach of, or constitute a default under (a) the organizational
documents of any FC Party, (b) any term or provision of any judgment, order,
writ, injunction, or decree binding on any FC Party, (c) to the Best Knowledge
of the FC Parties, any provision of any Law or Governmental Order applicable to
any FC Party or (d) any other contract to which an FC Party is a party.

 

4.5Valid Issuance of Securities. The OP Units to be issued to Contributor
pursuant to this Agreement will be duly authorized by FCRE OP and, when issued
against the consideration therefor, will be validly issued by FCRE OP, free and
clear of all Liens created by FCRE OP (other than Liens created by the OP
Agreement).

 



 

 

 

4.6Capitalization. The FC parties will, if they have not already done so,
provide details of the authorized equity interests of FCRE OP including the
number of units of limited partnership interests, and the number of those units
which are issued and outstanding and constitute the OP Units. All of the
outstanding OP Units have been duly authorized, are validly issued, fully paid
and non-assessable. Upon consummation of the transactions contemplated by this
Agreement, Contributor shall own the OP Units conveyed hereby, free and clear of
all Liens.

 

4.6.1All of the OP Units were issued in compliance with applicable Laws. None of
the OP Units were issued in violation of any agreement, arrangement or
commitment to which any FC Party is a party or is subject to or in violation of
any preemptive or similar rights of any Person.

 

4.6.2There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the equity interests of the FCRE OP or obligating the
Company or any FC Party to issue or sell any OP Units, or any other interest in,
FCRE OP. There are no voting trusts, stockholder agreements, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the OP Units.

 

4.7No Subsidiaries. Save as disclosed, FCRE OP does not own, or have any
interest in any shares or have an ownership interest in any other Person.

 

4.8Financial Statements.

 

4.8.1Copies of the Company’s unaudited financial statements consisting of the
balance sheet of the Company as at December 31, in each of the years 2017, 2016
and 2015 and the related statements of operations, equity and cash flow for the
years then ended (the “Year-End Financial Statements”), and unaudited financial
statements consisting of the balance sheet of the Company as at [______], 2018
and the related statements of income and retained earnings, stockholders’ equity
and cash flow for the three-month period then ended (the “Interim Financial
Statements” and together with the Year-End Financial Statements, the “Financial
Statements”) have been, or will during the Investigation Period be, delivered to
Contributor. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Year-End Financial Statements). The Financial Statements are based on the
books and records of the Company, and fairly present the financial condition of
the Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated. The balance sheet of the
Company as of December 31, 2017 is referred to herein as the “Balance Sheet” and
the date thereof as the “Balance Sheet Date” and the balance sheet of the
Company as of [     ], 2018 is referred to herein as the “Interim Balance Sheet”
and the date thereof as the “Interim Balance Sheet Date”. The Company maintains
a standard system of accounting established and administered in accordance with
GAAP.

 



 

 

 

4.8.2Complete copies of FCRE’s unaudited financial statements consisting of the
balance sheet of the FCRE as at December 31 in the year 2017 and the related
statements of operations, equity and cash flow for the years then ended (the
“FCRE Year-End Financial Statements”), and unaudited financial statements
consisting of the balance sheet of the FCRE as at [     ], 2018 and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the three-month period then ended (the “FCRE Interim Financial Statements”
and together with the FCRE Year-End Financial Statements, the “FCRE Financial
Statements”) have been, or will during the Investigation Period be, delivered to
Contributor]. The FCRE Financial Statements have been prepared in accordance
with GAAP applied on a consistent basis throughout the period involved, subject,
in the case of the FCRE Interim Financial Statements, to normal and recurring
year-end adjustments (the effect of which will not be materially adverse) and
the absence of notes (that, if presented, would not differ materially from those
presented in the FCRE Year-End Financial Statements). The FCRE Financial
Statements are based on the books and records of FCRE, and fairly present the
financial condition of FCRE as of the respective dates they were prepared and
the results of the operations of FCRE for the periods indicated. The balance
sheet of FCRE as of December 31, 2017 is referred to herein as the “FCRE Balance
Sheet” and the date thereof as the “FCRE Balance Sheet Date” and the balance
sheet of the FCRE as of [     ], 2018 is referred to herein as the “FCRE Interim
Balance Sheet” and the date thereof as the “FCRE Interim Balance Sheet Date”.
FCRE maintains a standard system of accounting established and administered in
accordance with GAAP.

 

4.9Absence of Certain Changes, Events and Conditions. Since the Balance Sheet
Date for the Company and the FCRE Balance Sheet for FCRE, and other than in the
ordinary course of business consistent with past practice, or as disclosed
during the Investigation Period there has not been, with respect to each of the
Company and FCRE, any:

 

(a)event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)amendment of the charter, by-laws or other organizational documents of the
Company;

 

(c)split, combination or reclassification of any shares of its capital stock or
equity securities;

 



 

 

 

(d)issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock or equity securities;

 

(e)declaration or payment of any dividends or distributions on or in respect of
any of its limited partnership interests or other equity securities or
redemption, purchase or acquisition of its limited partnership interests or
equity securities;

 

(f)material change in any method of accounting or accounting practice of the
Company or FCRE, except as required by GAAP or as disclosed in the notes to the
Financial Statements and FCRE Financial Statements;

 

(g)material change in its cash management practices and its policies, practices
and procedures with respect to collection of accounts receivable, establishment
of reserves for uncollectible accounts, accrual of accounts receivable,
prepayment of expenses, payment of trade accounts payable, accrual of other
expenses and deferral of revenue;

 

(h)incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;

 

(i)transfer, assignment, sale or other disposition of any of the assets shown or
reflected in the Balance Sheet or the FCRE Balance Sheet or cancellation of any
debts or entitlements;

 

(j)imposition of any Encumbrance upon any of its properties, limited partnership
interests, equity securities or assets, tangible or intangible;

 

(k)adoption of any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(l)acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or equity interests of, or by any other manner, any
business or any Person or any division thereof; or

 

(m)action by the Company to make, change or rescind any tax election, amend any
tax return or take any position on any tax return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the tax liability or reducing any tax asset of Buyer in respect of
any post-closing tax period.

 



 

 

 

4.10Compliance with Laws; Permits.

 

(a)Except as may be disclosed during the Investigation Period and to the Best
Knowledge of the relevant party each FC Party and each Affiliate of an FC Party
has complied, and is now complying, with all Laws applicable to it.

 

(b)All Permits required for each FC Party and each Affiliate of an FC Party to
conduct its business have been obtained by it and are valid and in full force
and effect. All fees and charges with respect to such Permits as of the date
hereof have been paid in full. So far as the FC Parties are aware, no event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
such Permits.

 

4.11Brokers. Save as provided in Section 3.1 no FC Party nor or any Affiliate of
an FC Party has an intent or obligation to pay any brokerage fees or
commissions, finder’s fee, advisory fees or other similar fees related to the
execution of this Agreement, any of the other Transaction Documents or the
consummation of any of the transactions contemplated hereby or thereby and the
FC Parties shall indemnify, defend and hold Contributor from any responsibility,
liability or obligation with respect thereto.

 

4.12Solvency. At each and every Payment Date each FC Party and each Affiliate of
an FC Party:

 

4.12.1will be solvent and not unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986 or the analogous legislation applicable
having regard to the jurisdiction of the relevant FC Party and/or Affiliate in
question, and

 

4.12.2will not have made (a) a general assignment for the benefit of creditors;
(b) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by its creditors; (c) suffered the appointment of a
receiver to take possession of all or substantially all of its assets; (d)
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets; (e) admitted in writing its inability to pay its debts as they
become due; (f) made an offer of settlement, extension or composition to its
creditors generally; or (g) have been the subject of any event analogous to any
of the foregoing under any relevant jurisdiction.

 

There are no bankruptcy proceedings pending or, to the FC Parties’ Best
Knowledge, threatened against any FC Party or any Affiliate of an FC Party.

 

4.13Each of the warranties made by each FC Party to Contributor made in this
Agreement is true and accurate as of the Effective Date to the Best Knowledge of
the FC Parties save as disclosed to the Contributor. In the event that the
Contributor proceed to Closing with knowledge of any untruth or inaccuracy with
respect to the warranties made by Contributor in Article IV, Contributor shall
be deemed to have waived its rights to any claim based such untruth or
inaccuracy.

 



 

 

 

Article V

CONDITIONS PRECEDENT

 

5.1Conditions Precedent to the Obligations of Each Party. The obligations of
each Party to complete the transactions contemplated hereby at the Closing shall
be subject to the satisfaction, at or prior to the Closing, of the following
conditions:

 

(a)The Contributor procuring the consent to the grant of the Lease pursuant to
Section 2.2 and Part 15 of the Schedule of (i) the Person in right of the
creditor’s interest under the Barclays Securities and (ii) the Person in right
of the creditor’s interest under the King Security.

 

5.2Conditions Precedent to the Obligations of the FC Parties. The obligations of
the FC Parties to complete the transactions contemplated hereby at the Closing
shall be subject to the satisfaction or (where permissible) waiver by the FC
Parties, of the following conditions:

 

5.2.1Investigation. The FC Parties intimating to the Contributor by written
notice that the FC Parties are satisfied with the examination of documents and
other diligence which the FC Parties require to complete in terms of Section 6.3
of Article VI.

 

5.3Conditions Precedent to the Obligations of the Contributor. The obligations
of the Contributor to complete the transactions contemplated hereby at the
Closing shall be subject to the satisfaction or (where permissible) waiver by
the Contributor, of the following conditions:

 

5.3.1Contributor Investigation. The Contributor intimating to the FC Parties
that the Contributor is satisfied with the examination of documents and other
diligence which the Contributor requires to complete in terms of Section 6.4 of
Article VI.

 

5.4Waiver:

 

5.4.1The condition precedent in Section 5.1 is conceived for the benefit of the
Contributor and the FC Parties and may not be waived by any of them.

 

5.4.2The condition precedent in Section 5.2 is conceived solely for the benefit
of the FC Parties and the FC Parties only will be entitled at any time (before
the valid service of any termination notice referred to in Section 5.5) to waive
the satisfaction of these conditions precedent (or either of them) by serving
written notice on the Contributor to that effect.

 

5.4.3The condition precedent in Section 5.3 is conceived solely for the benefit
of the Contributor and the Contributor only will be entitled at any time (before
the valid service of any termination notice referred to in Section 5.5) to waive
the satisfaction of these conditions precedent (or either of them) by serving
written notice on the FC Parties to that effect.

 

 

 

  

5.5Longstop and Termination:

 

If the conditions precedent contained in Sections 5.1, 5.2 and 5.3 are not
satisfied in full (or waived in full in the case of the conditions precedent
contained in Sections 5.2 and 5.3) by the end of the Investigation Period, the
Contributor and the FC Parties are each entitled to terminate this Agreement by
serving written notice to take effect upon the earlier of actual receipt and
deemed receipt of by the other party, and the Parties shall have no further
rights or obligations under this Agreement, except for those which expressly
survive any such termination.

 

ARTICLE VI

INVESTIGATION PERIOD

 

6.1Document Delivery by Contributor. Prior to, or during the Investigation
Period, Contributor will furnish to the FC Parties all, if any, of the
documents, or copies thereof, identified in Part 6 of the Schedule and such
other documents as the FC Parties may reasonably request during the
Investigation Period. Contributor warrants that the documents so identified are
either originals or are true and complete copies of said documents.

 

6.2Investigation Period. The period of time commencing on the Effective Date and
ending at 6:00 P.M. New York time on the day which is two (2) calendar months
thereafter, unless such day is a Saturday or Sunday in which event the same
shall end at 6:00 P.M. on the next weekday not a holiday, is established herein
as the “Investigation Period”.

 

6.3Investigation by FC Parties:

 

6.3.1Commencing on the first day of the Investigation Period, the FC Parties,
with respect to the Contributed Property, may make or cause to be made such
inspections, surveys, soil tests, soil borings, environmental and engineering
inspections and other tests as the FC Parties deem desirable, and may conduct
such other studies and make such other investigations and/or obtain such
verifications, as the case may be, in the FC Parties’ sole judgment, which may
include (without limiting the generality of the foregoing), the location,
availability and adequacy of utilities, consultation with officials of the
relevant governmental agencies having jurisdiction with respect to zoning, use,
environmental and other matters pertaining to the Contributed Property and the
FC Parties may further make or cause to be made feasibility studies and
appraisals. In addition, during said Investigation Period, the FC Parties shall
review all matters desired by it pertaining to Contributor, including their
organization, existence and financial condition and the FC Parties shall be
given access to all of the books and records of Contributor pertaining to their
operation and all other the books and records relating to Contributor and
Contributed Property. To the extent possible, copies of all such books and
records shall be delivered to the FC Parties.

 



 

 

 

6.3.2During the Investigation Period, the FC Parties shall examine or cause to
be examined the title to the Contributed Property.

 

6.3.3Except as otherwise provided herein, all of the foregoing matters shall be
done and completed at the sole cost and expense of the FC Parties and at the FC
Parties’ sole risk of loss. The FC Parties shall indemnify and hold Contributor
harmless from all loss, costs, liability, damage and causes of action (except
for consequential, indirect and/or punitive damages) which Contributor may incur
or sustain or which may be claimed or brought against Contributor, by reason of
any of the aforesaid activities of the FC Parties, and said indemnification
shall extend to suit costs and attorney’s reasonable fees, including those in
connection with any appeals, incurred in the defence and/or payment of any
claims and in enforcing this indemnification against the FC Parties, provided,
that the foregoing indemnity shall not apply to the extent of any pre-existing
conditions found on the Contributed Property and/or the negligence or wilful
misconduct by Contributor, their agents, representative and employees. The
foregoing indemnification shall survive any termination of this Agreement and
Closing.

 

6.4Investigation by the Contributor. During the Investigation Period, the
Contributor shall review all matters desired by it pertaining to the FC Parties,
the underlying value of the OP Units, any other securities that may be issued to
Contributor upon the redemption of Contributor’s OP Units, the OP Agreement and
generally the reliance and confidence of the Contributor that the Contributor
will, in consideration of the Lease and the Disposition timeously receive the
Consideration in full value described in and pursuant to Sections 1.2 and 1.3 of
Article I, including (without prejudice to that generality) the organization,
existence and financial condition of the FC Parties and the REITs underpinning
the consideration. Contributor agrees that if it is given access to the most
recently available financial information (whether audited or unaudited) on those
FC Parties who may have a financial obligation in respect of the Consideration
under this Agreement shall have received sufficient information on which to
which to satisfy itself and decided whether or not to satisfy the condition
precedent in Section 5.3(b) of Article V. The exhibition of such information
will not by itself be deemed to have satisfied the said condition precedent. To
the extent possible, copies of all such information shall be delivered to the
Contributor.

 

6.5Document Delivery by FC Parties. The FC Parties represent and warrant to the
Contributor that all of the documents, or copies thereof furnished by FC Parties
to the Contributor pursuant to Section 6.4 are either originals or are true and
complete copies of said documents.

 



 

 

 

6.6If this Agreement is terminated pursuant to Article V because the conditions
precedent are not satisfied (or waived) in full, the FC Parties shall remain
liable under the indemnification set forth in Section 6.3.3.

 

Article VII

REDEMPTION

 

7.1On the Second Payment Date and/or on the Third Payment Date FCRE will be
entitled, at the option of FCRE, to redeem or convert the OP Units by issue of
common stock, issue of publicly traded securities (“Other Securities”), or
payment in cash (in immediately available funds) or any combination of them, in
satisfaction of the Payment due provided that if:

 

(a)there does not exist a viable market for the trading of FCRE common stock,

 

(b)the FCRE common stock that is to be received by Contributor is not registered
with the SEC,

 

(c)the FCRE common stock that is to be received by the Contributor is subject to
a Stop Order instituted by the SEC, or

 

(d)Contributor would not have the right to immediately sell all of the shares of
the FCRE common stock that it is to receive on such Payment Date upon the
redemption of the Contributor’s OP Units,

 

then in each case:

 

7.1.1FCRE shall redeem or convert the OP Units either in cash (in immediately
available funds) and/or by exchange in Other Securities having an aggregate
value equal to the amount of the Payment due on the relevant Payment Date.

 

7.1.2Notwithstanding anything to the contrary in this Agreement, any Other
Securities issued to Contributor pursuant to this Agreement shall: (a) not be
subject to any lock-up or similar restrictions (including any restrictions on
the resale of the Other Securities pursuant to any applicable securities Laws)
that would prohibit Contributor from immediately selling the Other Securities
upon their transfer or issuance to Contributor; and (b) be marketable and freely
tradeable on an internationally recognized exchange.

 

7.1.3In the event that the Contributor does not receive an amount at least equal
to the relevant Payment upon Contributor’s sale of any FCRE common stock or
Other Securities that are received by Contributor upon Contributor’s redemption
of the OP Units (or the subsequent redemption of the FCRE common stock) then, FC
Parties shall, no later than two Business Days after receipt of notice from
Contributor of such fact, pay Contributor an amount (in immediately available
funds) equal to the difference between the relevant Payment less the amount that
Contributor actually received upon Contributor’s sale of such securities.

 



 

 

 

7.2Notwithstanding the provisions of Section 7.1, if any Payment is not paid to
the Contributor in full in accordance with this Agreement on the relevant
Payment Date in terms of Section 1.3 then, notwithstanding consignation or that
the Tenant (defined in Part 15 of the Schedule) has not taken entry to the
Contributed Property, the FC Parties will pay to the Contributor Interest on the
outstanding money or value.

 

7.3If:

 

7.3.1notwithstanding the provisions of Section 7.1, the FC Parties fail to pay
to the Contributor in full the First Payment (with any Interest due on it in
terms of this Agreement) in accordance with this Agreement within 30 days of the
First Payment Date in terms of Section 1.3, or

 

7.3.2the FC Parties fail to issue to the Contributor the OP Units on the First
Payment Date in terms of Section 1.3.1(b)

 

the Contributor is entitled to terminate this Agreement and the Lease, to
recover vacant possession of the Contributed Property from the Tenant, to retain
or re-sell the Contributed Property to any third party and to claim damages from
the FC Parties which may include:-

 

(a)all costs and expenses incurred in relation to the re-marketing of the
Contributed Property and the re-sale of it;

 

(b)any shortfall between (i) the consideration received by the Contributor on
any such re-sale, and (ii) the consideration due under this Agreement; and

 

(c)financial losses including increased funding costs which the Contributor
would not have incurred had the Contributor received the full First Payment on
the due date specified in Section 1.3(a) of Article I and interest which the
Contributor could have earned had the Contributor received the full First
Payment on the due date specified in Section 1.2(a) of Article I; and

 

(d)financial losses which the Contributor would not have incurred had vacant
possession of the Property been returned to the Contributor in accordance with
Section 7.6.

 

7.4If notwithstanding the provisions of Section 7.1, the FC Parties fail to pay
to the Contributor in full the Second Payment (with any Interest due on it in
terms of this Agreement) in accordance with this Agreement within 30 days of the
due date for payment in terms of Section 1.3, the Contributor is entitled to
terminate this Agreement and the Lease, to recover vacant possession of the
Contributed Property from the Tenant and to retain the Contributed Property
together with the full value of all consideration received by the Contributor
pursuant to Article I which shall be deemed forfeit by the FC Parties by reason
of default.

 



 

 

 

7.5If notwithstanding the provisions of Section 7.1, the FC Parties fail to pay
to the Contributor in full the Third Payment (with any Interest due on it in
terms of this Agreement) in accordance with this Agreement within 30 days of the
due date for payment in terms of Section 1.3, the Contributor is entitled to
terminate this Agreement and the Lease, to recover vacant possession of the
Contributed Property from the Tenant and to retain the Contributed Property
together with the full value of all consideration received by the Contributor
pursuant to Article I which shall be deemed forfeit by the FC Parties by reason
of default.

 

7.6FC Parties will procure that vacant possession of the Contributed Property
will be returned to the Contributor on the date of termination of this Agreement
pursuant to Section 7.3, 7.4 or 7.5 of this Article VII and will indemnify the
Contributor on demand in respect of all loss sustained by the Contributor caused
by the failure or delay of the FC Parties to comply with this obligation.

 

7.7FCAngus (or the Disponee in terms of the Disposition) will grant on the
Closing Date the Construction Warranties Undertaking in favour of the
Contributor in security for the obligations stated within Section 1.3 and this
Section 7.

 

7.8In exchange for the First Payment in terms of section 1.3 and this Article
VII the Contributor will deliver to the FC Parties validly executed discharges
of the Barclays Securities and the King Security together with completed
applications for registration of the discharges in the Land Register of Scotland
and a cheque in payment of the registration dues or the payment method marked as
direct debit on the application forms.

 

ARTICLE VIII

COVENANTS

 

8.1From and after the Effective Date to and including the Closing Date:

 

8.1.1Contributor shall at its sole cost and expense: (a) cause the Contributed
Property to be maintained in good order, condition and repair, reasonable wear
and tear and casualty excepted; (b) cause the Contributed Property to be
operated in a professional and reasonable fashion; (c) cause accurate books and
records regarding the Contributed Property to be maintained; (d) cause the
Contributed Property to comply with all applicable laws, rules and regulations
relating to the Contributed Property and its operations; and (e) maintain
property damage and comprehensive general liability insurance covering the
Contributed Property in amounts and coverages presently maintained.

 



 

 

 

8.1.2Contributor shall give the FC Parties, their representatives, contractors
and agents access to the Contributed Property for the purpose of conducting the
inspections.

 

8.1.3Contributor shall provide to the FC Parties within three (3) Business Days
of receipt copies of any summons, complaint, temporary restraining order, order
to show cause or other documents evidencing the commencement or continuation of
any legal action affecting the Contributed Property.

 

8.1.4Contributor shall give the FC Parties prompt notice (within three (3)
Business Days after its receipt of notice of same) of (a) any notice affecting
the Planning Permission, (b) actual or threatened taking or condemnation of all
or any portion of the Contributed Property, (c) any actual or threatened
enforcement action by any governmental agency or authority relating to the use,
condition or environmental quality of the Contributed Property, or (d) the
commencement of any action by any party seeking relief which would result in the
imposition of a lien on the Contributed Property.

 

8.1.5Contributor shall not without the prior written approval of FCRE, such
approval not to be unreasonably withheld or delayed, (a) mortgage, convey, or
encumber the Contributed Property; (b) execute any servitudes, covenants,
conditions, restrictions, or rights-of-way with respect to the Contributed
Property, (c) enter into any contracts with respect to the Contributed Property
which are not by their terms terminable prior to Closing and not otherwise
inconsistent with this Agreement, (d) make any application for other
governmental approvals with respect to the Contributed Property, or (e) do, or
to permit or suffer to be done, anything which would adversely affect the title
to the Contributed Property from and after the date of this Agreement through
the completion of Closing.

 

8.1.6Contributor shall not (a) enter into any leases, or (b) allow occupancy or
use of any portion of the Contributed Property under any license or other
agreement, without the prior written consent of the FC Parties such consent not
to be unreasonably withheld or delayed.

 

8.1.7Contributor shall not solicit, seek, negotiate, or respond to any offer to
purchase, ground lease, lease or sell and leaseback, all or any portion of the
Contributed Property for the period commencing on the date hereof and continuing
through the Closing Date.

 

8.1.8Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Contributor (which consent shall not be unreasonably withheld or
delayed), Company and FCRE shall, conduct the business of the Company and FCRE
in the ordinary course of business consistent with past practice; and without
limiting the foregoing, from the date hereof until the Closing Date, each of
Company and FCRE shall:

 

(a)preserve and maintain all of its Permits;

 



 

 

 

(b)pay its debts, Taxes and other obligations when due;

 

(c)to maintain the properties and assets owned, operated or used by it in the
same condition as they were on the date of this Agreement, subject to reasonable
wear and tear;

 

(d)cause the Company to comply in all material respects with all applicable
Laws; and

 

8.1.9Notice of Certain Events. From the date hereof until the Closing, FCRE OP
shall promptly notify Contributor in writing of:

 

(a)any fact, circumstance, event or action the existence, occurrence or taking
of which (i) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (ii) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by any
FC Party hereunder not being true and correct or (iii) has resulted in, or could
reasonably be expected to result in, the failure of any of any Conditions
Precedent to Closing being satisfied;

 

(b)any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(c)any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(d)any Proceedings commenced or, to the FC Parties’ Best Knowledge, threatened
against, relating to or involving or otherwise affecting any FC Party that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 4.2 or that relates to the consummation of the
transactions contemplated by this Agreement.

 

Contributor’s receipt of information pursuant to this Section 8.1.9 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the FC Parties in this Agreement and shall not be
deemed to amend or supplement any Part of the Schedule.

 



 

 

 

Article IX

PRE – CLOSING TERMINATION

 

9.1Termination. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be terminated prior to the Closing:

 

(a)by any Party, as expressly provided in Section 5.5 of Article V;

 

(b)by the FC Parties, as expressly provided in Section 10.3 of Article X; and

 

(c)by any Party, as expressly provided in Section 9.2 or Section 9.3 of this
Article IX.

 

9.2Notwithstanding anything in this Agreement to the contrary, this Agreement
may be terminated prior to the Closing:

 

(a)by the Contributor or the FC Parties giving written notice to that effect
(referring to this Section 9.2) to the other, in the event that a Governmental
Authority with jurisdiction over such matters shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) which is then in effect and has the effect of making the transactions
contemplated in this Agreement at the Closing illegal or otherwise restricting,
preventing or prohibiting consummation of such transactions. If this Agreement
is terminated as a result of the provisions of this Section 9.2, the Parties
shall have no further rights or obligations hereunder, except for those which
expressly survive any such termination.

 

9.3.1In this Section 9.3 a “Termination Event” comprises all or any of the
following:

 

(a)a Party:

 

(i)is unable or admits inability to pay its debts as they fall due;

 

(ii)is deemed to, or is declared to, be unable to pay its debts (having the
meaning given to it in section 123 of the Insolvency Act 1986 provided that the
reference to £750 in section 123(1)(a) shall be deemed to be replaced with
£5,000 and section 123(2) shall not apply) under applicable law;

 

(iii)suspends or threatens to suspend making payments on any of its debts; or

 

(iv)by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

 

(v)a moratorium is declared in respect of any indebtedness of such Party (if a
moratorium occurs, the ending of the moratorium will not remedy any Termination
Event caused by that moratorium.

 



 

 

 

(b)any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Party;

 

(ii)a composition, compromise, assignment or arrangement with any creditor of
any Party;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Party or any of its assets; or

 

(iv)enforcement of any security or charge over any assets of any Party with a
value of at least £5,000,

 

or any analogous procedure or step is taken in any jurisdiction, but this
Paragraph (b) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
commencement.

 

(c)any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a Party
having an aggregate value of £5,000 and is not discharged within ten (10)
Business Days.

 

9.3.2Notwithstanding anything in this Agreement to the contrary, this Agreement
may be terminated prior to the Closing by the Contributor or the FC Parties
giving written notice to that effect (referring to this Section 9.3) to the
other on the occurrence on or prior to the Closing Date of a Termination Event

 

9.3.3If this Agreement is terminated pursuant to Section 9.3, no Party shall
have any further obligations or liabilities under this Agreement except in
respect of:

 

(a)claims which arose before or gave rise to termination; and

 

(b)those provisions of this Agreement expressed to survive termination of this
Agreement.

 

ARTICLE X

DAMAGE OR DESTRUCTION

 

10.1If, prior to the Closing, Material Damage (as defined in Section 10.2) shall
affect the Contributed Property, Contributor agrees to give the FC Parties
written notice of such occurrence and the nature and extent of such damage. If
there is any dispute as to whether the Contributed Property has suffered
Material Damage, the matter will be referred to the decision of an independent
surveyor, who will act as an expert, appointed, failing agreement, by the Chair
of the RICS in Scotland on application by either Party. The independent
surveyor’s decision will be binding on the Parties. If the independent surveyor
dies, delays or becomes unwilling or incapable of acting then either the
Contributor or the FC Parties may apply to the Chair to discharge that
independent surveyor and appoint a replacement. The fees and expenses of the
independent surveyor and the cost of appointment are payable by the Contributor
and the FC Parties in the proportions which the independent surveyor directs and
if no direction is made equally.

 



 

 

 

10.2“Material Damage” means damage which would cost more than £100,000 Sterling
to repair or reinstate.

 

10.3Not later than ten (10) Business Days after the later of (a) written
notification to the FC Parties of the damage to the Contributed Property
representing Material Damage and (b) the date of the independent surveyor
determining that the Contributed Property has suffered Material Damage, (time
being of the essence) the FC Parties may terminate this Agreement by giving
written notice to that effect (referring to this Section 10.3) to the
Contributor. If this Agreement is terminated as a result of the provisions of
this Section 10.3, the Parties shall have no further rights or obligations
hereunder, except for those which expressly survive any such termination.

 

10.4If, prior to the Closing, Material Damage shall affect the Contributed
Property (and subject to the FC Parties’ right under Section 10.3), the Closing
Date shall be postponed to the date ten (10) Business Days after the later of
(a) written notification to the FC Parties of the damage to the Contributed
Property representing Material Damage and (b) the date of the independent
surveyor determining that the Contributed Property has suffered Material Damage.

 

10.5Awards and Proceeds. If damage that is not Material Damage shall occur or
the FC Parties do not terminate this Agreement pursuant to Section 10.3, this
Agreement shall remain in full force and effect and the Lease and the conveyance
of the Contributed Property in terms of Part 15 and Part 16 of the Schedule,
shall be effected with no further adjustments to the consideration or otherwise.
At the Closing, the Contributor shall assign, transfer and set over to FCRE OP
all of Contributor’s right, title and interest in and to any awards, payments or
insurance proceeds received or receivable by the Contributor (to the extent that
they have not been spent on reinstatement) for the actual damage suffered,
increased by the amount of any deductible under any insurance policy.

 

Article XI

GENERAL PROVISIONS

 

11.1Survival. Unless otherwise set forth in this Agreement, the warranties of
the Parties contained in or made pursuant to this Agreement shall survive
(subject to termination pursuant to Sections 5.5, 9.2, 9.3 or 10.3) the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of any of the Parties.

 



 

 

 

11.2Notices. All notices, consents, approvals, waivers or other communications
(each, a “Notice”) required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be: (a) delivered
personally or by commercial messenger; (b) sent via a recognized overnight
courier service; (c) sent by registered or certified mail, postage pre-paid and
return receipt requested; or (d) sent by email or facsimile transmission,
provided confirmation of receipt is received by sender and the original Notice
is thereafter sent or delivered by an additional method provided in this Section
11.2, in each case so long as such Notice is addressed to the intended recipient
thereof as set forth below:

 



  If to Contributor:                       Attn:        Email:                 

              With a copy (which shall not constitute notice or service of
process under this Section 11.2) to:                     Attention:      
Email:       



 



  If to FC Party, to:          

with a copy (which shall not constitute notice or service of process under this
Section 9.2) to:

                    Attn:        Email:                 

 



 

 

 

Notwithstanding the foregoing, FC Parties accept that notice will have been
validly served and effected on each and every one of them if a notice is served
addressed to all of the FC Parties (on the same notice) then care of Dentons UK
& Middle East LLP, Quartermile One, 15 Lauriston Place, Edinburgh EH3 9EP
(marked for the attention of David McGrory or David Rose).

 

Any Party may change its address specified above by giving each party Notice of
such change in accordance with this Section 11.2. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

 

11.3Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy or
the application of this Agreement to any Person or circumstance is invalid or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. To such end, the provisions of this Agreement are agreed to be severable.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be completed as originally contemplated to the
fullest extent possible.

 

11.4Amendment. This Agreement may not be amended or modified in any respect
other than by the written agreement of all of the Parties.

 

11.5Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement except
that First Capital Real Estate Advisors, L.P. is a third party beneficiary
hereunder as the external advisor of FCRE.

 

11.6Governing Law; Jurisdiction and Venue.

 

(a)This Agreement shall be governed by and construed in accordance with, the law
of Scotland without regard, to the fullest extent permitted by law, to the
conflicts of law provisions thereof which might result in the application of the
laws of any other jurisdiction.

 



 

 

 

(b)The parties irrevocably agree that the Scottish courts shall have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement. Each party irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by mail in accordance with Section 11.2 to such party’s
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or proceeding in such courts and irrevocably waive and agree not to plead
or claim in any such court that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

[(c)Sections 11.6 (a) and (b) will not apply in respect of [specify matters of
US Law eg. OP Agreement?]

 

11.7Waiver. Except as expressly provided in this Agreement, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any Party, shall be deemed to constitute a waiver by the Party
taking such action of compliance with any warranties, covenants or agreements
contained in this Agreement. The waiver by any Party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.

 

11.8Mutual Drafting; Consultation with Advisors. Each Party hereto has
participated in the drafting of this Agreement, which each Party acknowledges is
the result of extensive negotiations between the Parties.

 

11.9Entire Agreement. This Agreement (including its appendices and schedules and
the other documents delivered pursuant hereto and thereto constitute a complete
and exclusive statement of the agreement between the Parties with respect to the
subject matter hereof and thereof, and supersede all other prior agreements,
arrangements or understandings by or between the Parties, written or oral,
express or implied, with respect to the subject matter hereof or thereof.

 

11.10Counterparts and Delivery.

 

(a)This Agreement may be executed in any number of counterparts and by the
Contributor and the FC Parties or by any of them on separate counterparts.

 

(b)Where this Agreement has been executed in counterpart, this Agreement shall
not take effect until all of the counterparts have been delivered in accordance
with the Legal Writings (Counterparts and Delivery) (Scotland) Act 2015 (“the
Counterparts Act”).

 

(c)The Contributor and the FC Parties may choose to evidence the date of
delivery of this Agreement by inserting such date on the cover page and at the
top of the first page of this Agreement.

 



 

 

 

11.11Section Headings; Interpretation.

 

(a)The descriptive headings of sections and paragraphs of this Agreement are
inserted for convenience only, and do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement,

 

(b)When a reference is made in this Agreement to an Article, Section, Annex or
Exhibit, such reference shall be to an Article, Section, Annex or Exhibit of or
to this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation” unless the context otherwise requires
or unless otherwise specified. Unless the context requires otherwise, the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words in this
Agreement refer to this entire Agreement. Except as otherwise specifically
provided herein, where any action is required to be taken on a particular day
and such day is not a Business Day and, as a result, such action cannot be taken
on such day, then this Agreement shall be deemed to provide that such action
shall be taken on the first Business Day after such day.

 

(c)When a reference is made in this Agreement to a Clause, Schedule or Part of
the Schedule such reference shall be to the relevant Clause, Schedule or Part of
the Schedule of or to this Agreement and reference, in any Part of the Schedule,
to a numbered paragraph is a reference to the relevant numbered paragraph in
that Part of the Schedule.

 

(d)A document will be duly executed only if it is executed in such manner as
meets the requirements of Section 3 or Sections 9B and 9C of the Requirements of
Writing (Scotland) Act 1995.

 

(e)Where at any one time there are two or more persons included in the
expression “FC Parties” or “Contributor” obligations contained in this Agreement
which are expressed to be made by the FC Parties and/or the Contributor are
(unless expressly stated in this Agreement to be the obligation of any specified
such person or persons) binding jointly and severally on such persons and their
respective executors and representatives whomsoever without the necessity of
discussing them in their order.

 



 

 

 

11.12Consent to Registration. The Parties consent to the registration of this
Agreement for preservation and execution: IN WITNESS OF THE FOREGOING this
Agreement consisting of this and the [     ] preceding pages together with the
Schedule in [     ] parts attached hereto is signed as follows[ and are
delivered for the purposes of the Legal writings (Counterparts and Delivery)
(Scotland) Act 2015 on the date set out on page 1 of this deed]:

 



      FIRST CAPITAL REAL ESTATE   OPERATING PARTNERSHIP LP         Signed:      
    Name:           Date:           FIRST CAPITAL REAL ESTATE   TRUST
INCORPORATED         Signed:           Name:           Date:           FIRST
CAPITAL REAL ESTATE   NEWCO LIMITED/ LP         Signed:           Name:        
  Date:           FIRST CAPITAL REAL ESTATE   ANGUS LIMITED         Signed:    
      Name:           Date:    

 



 

 

 

MICHAEL BARTOW FORBES         Signed:           Name:           Date:          
WITNESSED BY:         Signed:           Name:           AGM FORBES        
Signed:           Name:           Date:           WITNESSED BY:         Signed:
          Name:           C FORBES         Signed:           Name:          
Date:    

 



 

 

 

WITNESSED BY:         Signed:           Name:           MB FORBES        
Signed:           Name:           Date:           WITNESSED BY:         Signed:
          Name:           SHANK OF OMACHIE LIMITED         Signed:          
Name:           Date:    

 



 

 

 

This is the Schedule referred to in the foregoing Agreement among First Capital
Real Estate Operating Partnership LP, First Capital Real Estate Trust
Incorporated, First Capital Real Estate Newco Limited/LP, First Capital Real
Estate Angus Limited and Michael Bartow Forbes, the Trustees for the firm of AGM
Forbes and Shank of Omachie Limited.

 

PART 1

 

Definitions and Interpretation [ISSR]

In this Agreement:

 

“2003 Act” means the Land Reform (Scotland) Act 2003;

 

“2003 Act Notice” means any copy application, invitation to make representations
or notice in terms of the 2003 Act in respect of the Contributed Property;

 

“2012 Act” means the Land Registration etc (Scotland) Act 2012;

 

“Advance Notice” means an advance notice as defined in Section 56 of the 2012
Act;

 

“Agreement” has the meaning set forth in the introductory paragraph;

 

“Affiliate” means, with respect to a specified Person, each other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with that Person;

 

“Approvals” has the meaning set forth in Section 3.5;

 

“Assignation and Assumption of Contracts” means a novation, assignation or
letter of reliance relating to each of the Contracts and Reports in such form as
may reasonably be required by the FC Parties executed by the Contributor and/or
the party who issued such report or is party to the relevant contract if the
Contract can be so novated, signed or relied upon

 

“Automatic Plot Registration”: first registration of the Contributor’s title to
the Contributed Property triggered by the grant of the Lease in terms of
Sections 21(2)(b), 24(2), 25 and 30 of the 2012 Act;

 

“Barclays Securities” means (1) Standard Security in favour of Barclays Bank plc
over the lands and estates of Omachie, Dundee recorded in the General Register
of Sasines for the County of Angus on 11th August 2011 (2) Standard Security by
Michael Bartow Forbes and Gail Forbes as Partners of and Trustees for Firm of M
B Forbes and Company to Barclays Bank plc registered in the Land Register of
Scotland under Title Number ANG50210 on 11th August 2011; and (3) Standard
Security by Alistair Graham Milne Forbes, Cynthia Bartow or Forbes, Michael
Bartow Forbes as Parts of and Trustees for the Firm of AGM Forbes and Michael
Bartow Forbes as an individual to Barclays Bank plc registered in the Land
Register of Scotland under Title Number ANG50210 on 4th September 2017

 



 

 

 

“Best Knowledge” means to the extent that such knowledge is ascertainable though
a reasonable inquiry of the relevant facts and circumstances;

 

“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banks are required or authorized by Law to be closed in Edinburgh;

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Code” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the introductory paragraph;

 

“Conditions Precedent” means the conditions precedent set forth in Sections 5.1,
5.2 and 5.3 of Article V.

 

“Contaminated Land Regime” means the contaminated land regime under Part 2A of
the Environmental Protection Act 1990 (as amended from time to time) and any
statutory instrument, circular or guidance issued under it;

 

“Construction Warranties Undertaking” means an undertaking in a form to be
agreed between the FC Parties and the Contributor prior to expiry of the
Investigation Period by adjustment of the draft forming Part 12 of the Schedule.

 

“Contracts” means such contracts as Contributor may have entered into for the
provision of services in connection with the Project as the FC Parties require
novation of for the continuation of, or reliance upon, for the purposes of the
Project.

 

“Contributed Property” means ALL and WHOLE that area of land extending to [     
hectares] or thereby at Shank of Omachie, near Wellbank, Angus, being the
subjects shown coloured green, pink, yellow and blue on the Plan but not
including the land shown coloured green and hatched blue on the Plan).

 

“Contributor” means:

 

1(a) Alistair Graham Milne Forbes and Cynthia Bartow or Forbes residing together
at Omachie, Kingennie and Michael Bartow Forbes residing at Omachie, Newbigging,
the partners of and trustees for the firm of AGM Forbes having a place of
business at Omachie, Newbigging and (b) Michael Bartow Forbes residing at
Omachie, Newbigging, in respect of Shank of Omachie being the subjects
registered in the Land Register of Scotland under Title Number ANG50210;

 

2Shank of Omachie Limited, a Company incorporated in Scotland under the
Companies Acts (registered number SC405992) having its registered office at
Princes Exchange, 1 Earl Grey Street, Edinburgh, EH3 9EE being the subjects
registered in the Land Register under Title Number ANG 51110; and

 



 

 

 

3Alistair Graham Milne Forbes and Cynthia Bartow or Forbes residing together at
Omachie, Kingennie and Michael Bartow Forbes residing at Omachie, Newbigging,
the partners of and trustees for the firm of AGM Forbes having a place of
business at Omachie, Newbigging [in respect of those subjects described in the
Sasines title]

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of an equity interest, by contract or otherwise. The terms
“Controlled by” and “under common Control with” have correlative meanings;

 

“Delivery Date” means the date of delivery of this Agreement decided in
accordance with Section 11.10 of Article XI of this Agreement and set out on
page 1 of this deed;

 

“Disclosed Documents” means the Title Deeds and other documents disclosed to the
FC Parties or their advisors pursuant to Article VI;

 

“Disposition” means the disposition of the Contributed Property in favour of
FCAngus;

 

“Effective Date” means [insert date of conclusion of prior missives];

 

“Entitlements” has the meaning set forth in Section 3.5;

 

“Entity” means, except for Governmental Authorities, (a) any corporation,
partnership, joint venture, limited liability company, business trust or other
business entity, (b) any association, unincorporated business or other
organization, (c) any trust, and (d) any other organization having legal status
as an entity under any Law;

 

“Environment” means any and all organisms (including humans), ecosystems,
natural or man-made buildings or structures, and the following media:-

 

(a)air (including air within buildings or structures, whether above or below
ground);

 

(b)water (including surface and ground water and water in wells, boreholes,
pipes, sewers and drains); and

 

(c)land (including surface land and sub-surface strata and any land under
seabeds or rivers, wetlands or flood plains);

 

“Environmental Authority” means any person or legal entity (whether statutory or
non-statutory or governmental or non-governmental) having regulatory authority
under the Contaminated Land Regime;

 



 

 

 

“Environmental Laws” means all statutes and subordinate legislation, all
European Community regulations and directives all common law and other national
or local laws, all regulations, orders, guidance notes, codes of practice,
circulars, by-laws or directions and all judgements, orders, instructions or
awards of any court or competent authority insofar as any of the above relate to
health and safety of the Environment, all as amended or re-enacted from time to
time;

 

“Environmental Licences” means licences, authorisations, permissions or consents
required under Environmental Laws in connection with the Contributed Property or
the use of them;

 

“Fair Market Value” means the price per OP Unit based upon the Net Asset Value
(“NAV”) most recently announced by FCRE;

 

“FCAngus” has the meaning set forth in the introductory paragraph;

 

“FC Parties” has the meaning set forth in the introductory paragraph;

 

“FCRE” has the meaning set forth in the introductory paragraph;

 

“FCRE Newco” has the meaning set forth in the introductory paragraph;

 

“FCRE OP” has the meaning set forth in the introductory paragraph;

 

“Governmental Authority” means (a) any governmental body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any governmental agency, department, board, commission
or other instrumentality, whether national, territorial, federal, state,
provincial, local, supranational or other authority, (b) any organization of
multiple nations, or (c) any tribunal, court or arbitrator of competent
jurisdiction.

 

“Hazardous Substances” means any natural or artificial substance (whether in
solid or liquid form or in the form of a gas or vapour and whether alone or in
combination with any other substance) capable of causing harm to the Environment
and/or harm to the health of living organisms or other interference with the
ecological systems of which they form part and/or harm to property and/or in the
case of humans, offence caused to any sense;

 

“Improvements” means, with respect to the Contributed Property, all buildings
and other structures and improvements situated on the land, to the extent the
same are heritable and not moveable and form a part of the Contributed Property.

 

“Interest” means interest on the sum in question at the greater of (a) 4% per
annum above the base rate from time to time of the Bank of England and (b) 8%
per annum, from the date that such sum is due for payment or, if there is no
such date specified, the date of demand for such sum until such sum is paid;

 

“Introducers” means Wes Stumbo, 1545 Player Drive, Lexington KY 40511

 

“Investigation Period” has the meaning set forth in Section 6.2(a);

 



 

 

 

“Joinder” has the meaning set forth in Section 2.5(e);

 

“King Security” means the Standard Security by Shank of Omachie Limited in
favour of Allan Duncan King registered in the Land Register of Scotland under
Title Number ANG51110 on 3rd May 2017;

 

“Law” and “Laws” mean (a) any constitution applicable to, and any statute,
treaty, rule, regulation, ordinance, or requirement of any kind of, any
Governmental Authority, (b) principles of common law, and (c) any Order;

 

“LBTT” means Land and Buildings Transaction Tax under the Land and Buildings
Transaction Tax (Scotland) Act 2013;

 

“Lease” means a lease of the Contributed Property granted pursuant to Part 15 of
the Schedule in a form to be agreed between the FC Parties and the Contributor
prior to expiry of the Investigation Period;

 

“Liabilities” means any and all debts, liabilities and obligations, of whatever
kind or nature, primary or secondary, direct or indirect, whether accrued or
fixed, known or unknown, absolute or contingent, matured or un-matured or
determined or determinable;

 

“Licence to Occupy” means a licence to occupy the Contributed Property or part
of it in terms of the licence in a form to be agreed between the FC Parties and
the Contributor prior to expiry of the Investigation Period by adjustment of the
draft forming Part 8 of the Schedule;

 

“Lien” means any lien, encumbrance, security interest, pledge or any other title
restriction of any kind;

 

“Local Authority Proposals” means applications, notices, proposals, orders,
redevelopment plans whether by a Local Authority or not or other matters under
the Planning Acts or other public or local statutes or regulations or orders
thereunder and includes applications and proposals under the Land Drainage
(Scotland) Acts 1930 and 1958, the Flood Prevention (Scotland) Act 1961 and the
Coast Protection Act 1949;

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of any FC Party or any Affiliate of
an FC Party, or (b) the ability of any FC Party to consummate the transactions
contemplated hereby on a timely basis provided however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which the FC Parties operate; (iii) any changes in financial or securities
markets in general; (iv) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; (v) any action
required or permitted by this Agreement; (vi) any changes in applicable Laws or
accounting rules, including GAAP; or (vii) the public announcement, pendency or
completion of the transactions contemplated by this Agreement; provided further
however, that any event, occurrence, fact, condition or change referred to in
clauses (i) through (iv) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or could reasonably
be expected to occur to the extent that such event, occurrence, fact, condition
or change has a disproportionate effect on the FC Parties compared to other
participants in the industries in which the FC Parties conduct their businesses.

 



 

 

 

“Membership Undertaking” means an undertaking in a form to be agreed between the
FC Parties and the Contributor prior to expiry of the Investigation Period which
will include the parties named in Part 9 of the Schedule to this Agreement as
the intended beneficiaries;

 

“Notice” has the meaning set forth in Section 11.2;

 

“OP Agreement” means the agreement of limited partnership of FCRE OP, as amended
and restated and attached as Part 4 of the Schedule as it is in effect from time
to time;

 

“OP Units” has the meaning set forth in the recitals;

 

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Authority, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law;

 

“Organizational Documents” means each of the following, as applicable, as
amended and supplemented: (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
operating agreement (or limited liability company agreement) and certificate of
organization or formation of a limited liability company; and (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person;

 

“Parties” has the meaning set forth in the introductory paragraph;

 

“Payment”, “First Payment”, “Second Payment” and “Third Payment” have the
meanings set forth in Section 1.3 of Article I;

 

“Payment Date”, “First Payment Date”, “Second Payment Date” and “Third Payment
Date” have the meanings set forth in Section 1.3 of Article I;

 

“Permits” means, with respect to the Contributed Property, all governmental
permits and approvals, including licenses, registrations and authorizations,
required for the ownership and operation of the Contributed Property, including
without limitation, qualifications to do business, certificates of occupancy,
building permits, signage permits, site use approvals, zoning certificates,
environmental and land use permits, and any and all other necessary approvals
from Governmental Authorities and other approvals granted by any public body;

 



 

 

 

“Permitted Encumbrances” means the Barclays Securities and the King Security;

 

“Person” means an individual, an Entity or a Governmental Authority;

 

“Planning Acts” means the Town and Country Planning (Scotland) Act 1997, the
Planning (Hazardous Substances) (Scotland) Act 1997, the Planning (Listed
Buildings and Conservation Areas) (Scotland) Act 1997, the Planning
(Consequential Provisions) (Scotland) Act 1997 and the Planning etc (Scotland)
Act 2006 and where the context so requires, any previously enacted legislation
of a similar nature;

 

“Planning Permission” means [          ];

 

“Plot Option Agreement” means an option agreement in a form to be agreed between
the FC Parties and the Contributor prior to expiry of the Investigation Period
by adjusting the draft forming Part 10 of the Schedule to this Agreement;

 

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator;

 

“Plan” means the plan contained in Part 18 of the Schedule;

 

“Project” has the meaning set forth in the recitals;

 

“RCIL” means the register of community interests in land held by the Keeper of
the Registers of Scotland;

 

“REIT” has the meaning set forth in the recitals;

 

“Reports” means such reports as Contributor may have obtained in connection with
the Project as the FC Parties require to rely upon for the purposes of the
Project.

 

“Schedule” means the schedule annexed to this Agreement;

 

“SEC” means the U.S. Securities and Exchange Commission;

 

“SEC Reports” means any and all reports, schedules, forms, statements and other
documents required under applicable Laws to be filed or furnished by FCRE to the
SEC, including, without limitation, proxy information and solicitation
materials, in each case, in the form and with the substance prescribed by such
Laws;

 

“Securities” has the meaning set forth in the Recitals;

 

“Securities Act” means the Securities Act of 1933, as amended;

 

“Service Contracts” has the meaning set forth in Section 3.8;

 



 

 

 

“Tax” or “Taxes” means (i) all federal, state, local and foreign net or gross
income, gross receipts, turnover, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs, duties, export taxes and
withholdings, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, supplementary, retirement system, disability, real
property, personal property, sales, use, transfer, registration, value added,
recording, intangible, documentary, goods and services, ad valorem, net
proceeds, net worth, special assessments, workers’ compensation, utility,
production, gains, alternative or add-on minimum, estimated, or other tax of any
kind whatsoever, together with any interest, penalty, or addition thereto
payable in connection with such taxes, whether disputed or not and (ii) any
liability of any Person for the payment of amounts of the type described in
clause (i) as a transferee, successor or payable pursuant to a contractual
obligation.

 

“Title Deeds” means the title deeds of the Property;

 

“Title Encumbrances” are encumbrances as set out in Section 9 of the 2012 Act;

 

“Transaction Documents” means collectively this Agreement and the other
agreements contemplated to be delivered in connection herewith or therewith and
any other agreement, certificate, instrument or writing delivered by Contributor
in connection with this Agreement or the transactions contemplated hereby.

 

“VAT” means value added tax as provided for in the VAT Act and any tax similar
or equivalent to value added tax or performing a similar fiscal function;

 

“VAT Act” means the Value Added Tax Act 1994; and

 

“VAT Supply” means a “supply” for the purpose of the VAT Act.

 



 

 

 

PART 2

 

NOT USED

 



 

 

 

PART 3

 

ORDERS AND PROCEEDINGS (FC PARTIES)

 



 

 

 

PART 4

 

OP AGREEMENT

 



 

 

 

PART 5

 

JOINDER TO OPERATING AGREEMENT 

 



 

 

 

OP UNIT CERTIFICATE

 

________________

Certificate Number

_________________

Number of OP Units

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP

 





   

Certificate Holder:

 

Name: ___________________________________________________________ Address:
_____________________________________

Email: __________________________________________________ Telephone:
_________________________________________

 

THIS CERTIFICATE EVIDENCES THE OWNERSHIP OF SUCH NUMBER OF OP UNITS HELD BY THE
HOLDER HEREOF WHO HAS EXECUTED THIS:

 

JOINDER AGREEMENT

 

Reference is hereby made to the Agreement of Limited Partnership of First
Capital Real Estate Operating Partnership, LP (f.k.a. United Realty Capital
Operating Partnership, L.P.) (the “Partnership”), dated as of August 15, 2012
(as amended by that certain First Amendment to Agreement of Limited Partnership
of United Realty Capital Operating Partnership, L.P., dated April 24, 2013 and
as further amended by that certain Second Amendment to Agreement of Limited
Partnership of United Realty Capital Operating Partnership, L.P., dated May 20,
2014) (the “OP Agreement”). Pursuant to and in accordance with Section 12.2 of
the OP Agreement, the undersigned, having made a Capital Contribution to the
Partnership in accordance with the OP Agreement, or being an assignee of a
Person who has made a Capital Contribution to the Partnership in accordance with
the OP Agreement, hereby acknowledges that he, she or it has received and
reviewed a complete copy of the OP Agreement and accepts and adopts the OP
Agreement and agrees that upon execution of this Joinder Agreement, such Person
shall become a party to the OP Agreement and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of the OP Agreement as
though an original party thereto and shall be deemed, and admitted as, a Limited
Partner for all purposes thereof and entitled to all the rights incidental
thereto. This certificate shall constitute, and simultaneously herewith, the
undersigned is delivering this certificate as an executed counterpart of the
signature page to the OP Agreement. Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the OP Agreement.

 

First Capital Real Estate Operating Partnership, LP,

By: First Capital Real Estate Trust Incorporated, General Partner

 

______________________________________



Suneet Singal, CEO

 



Certificate Holder- Limited Partner

 

 

______________________________________ 

Name/Title

 

if assigned

 

For __________________ received, I _______________________ sell and transfer
__________ OP Units of the ____________ OP Units represented by this certificate
to:

 

_________________________________________________________________________
(Assignee)

 

who has signed the Joinder Agreement on the reverse side of this Certificate and
authorize the Secretary of First Capital Real Estate Trust Incorporated to
record this transfer on the books of First Capital Real Estate Operating
Partnership, LP

 

____________________________________

Name of Original Holder

Limited Partner

____________________________________

Signature of Original Holder

Limited Partner

____________________________________

Witness

 

     

 

 

 

 

when assigned:

 

JOINDER AGREEMENT

 

The Undersigned, as assignee of the certificate holder identified on the front
of this certificate, hereby requests that First Capital Real Estate Operating
Partnership, LP (the “Partnership”) countersign this Joinder Agreement, cancel
this certificate, and issue a replacement certificate in the undersigned’s favor
for the number of OP Units assigned to the undersigned, and a second replacement
certificate to the assignor holder for such number of remaining OP Units which
were not assigned to the undersigned, if any, and in connection therewith the
undersigned makes reference to the Agreement of Limited Partnership of the
Partnership dated as of August 15, 2012 (as amended by that certain First
Amendment to Agreement of Limited Partnership of United Realty Capital Operating
Partnership, LP, dated April 24, 2013 and as further amended by that certain
Second Amendment to Agreement of Limited Partnership of United Realty Capital
Operating Partnership, LP, dated May 20, 2014) (the “OP Agreement”). Pursuant to
and in accordance with Section 12.2 of the OP Agreement, the undersigned, having
made a Capital Contribution to the Partnership in accordance with the OP
Agreement, or is an assignee of a Person who has made a Capital Contribution to
the Partnership in accordance with the OP Agreement, hereby acknowledges that
he, she or it has received and reviewed a complete copy of the OP Agreement and
accepts and adopts the OP Agreement and agrees that upon execution of this
Joinder Agreement, such Person shall become a party to the OP Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the OP Agreement as though an original party thereto and shall be
deemed, and admitted as, a Limited Partner for all purposes thereof and entitled
to all the rights incidental thereto. This certificate shall constitute, and
simultaneously herewith, the undersigned is delivering this certificate as an
executed counterpart of the signature page to the OP Agreement. Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the OP Agreement.

 

First Capital Real Estate Operating Partnership, LP,

By: First Capital Real Estate Trust Incorporated, General Partner



______________________________________



Name:

Title:  

Certificate Holder- Limited Partner

  

______________________________________ 

Name:

Title:

 

For Internal Use Only

 

Original Certificate Number: __________

Number of OP Units: ________________

 

_______________________________

 

New Certificates:

 

1.Certificate Number _______________________. Number of OP Units:
________________ in favor of: ______________________

2.Certificate Number _______________________. Number of OP Units:
________________ in favor of: ______________________

3.Certificate Number _______________________. Number of OP Units:
________________ in favor of: ______________________

4.Certificate Number _______________________. Number of OP Units:
________________ in favor of: ______________________    

 

 

 



 

PART 6

 

DILIGENCE DOCUMENTS TO BE DELIVERED

 



 

 

 

PART 7

 

NOT USED

 



 

 

 

PART 8

 

LICENCE TO OCCUPY

 



 

 

 

[img005_v1.jpg]  20 April 2018DAR/113954.00001/56881178.02 Licence to Occupy
Subjects: Land at Shank of Omachie, Angus

FIRST CAPITAL REAL ESTATE ANGUS LIMITED

 

in favour of

 

AGM FORBES

 

Dentons UK and Middle East LLP

The Capitol

431 Union Street

Aberdeen

AB11 6DA

DX AB17

 



 

 

Licence to Occupy

 

By

 

(1)FIRST CAPITAL REAL ESTATE [ANGUS] [LIMITED] [LLP] [ a company incorporated
under the Companies Act (Registered No: [            ] [a limited liability
partnership incorporated under the Limited Liability Partnership Act 2000
(registered number [    ])] and having their Registered Office at [1 George
Square, Glasgow, G2 1AL] (hereinafter called “FC Angus”)

 

In favour of

 

(2)[ALISTAIR GRAHAM FORBES and CYNTHIA BARTOW or FORBES, residing together at
Omachie, Kingennie, Angus and MICHAEL BARTOW FORBES residing at Omachie,
Newbigging, Angus, the partners of and trustees for the firm of AGM Forbes
having a place of business at Omachie, Newbigging, Angus] (who [and whose
successors as partners of and trustees for the said firm] are hereinafter called
“Forbes”)

 

1DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

The following definitions shall have the following meanings respectively
ascribed to them in this Licence, namely:

 

Date of Termination means the date which is specified as being the Date of
Termination in a written notice from FC Angus to Forbes which date will not be
less than four weeks after the date on which such notice is served on Forbes,
provided that a Date of Termination may be specified for part or parts of the
Subjects on one or more occasions, in which case this Licence will continue in
respect of these parts of the Subjects in respect of which no such notice has
been served;

 

Effective Date means the date on which both of the Parties have validly executed
the Licence;

 

Licence means this licence to occupy entered into between the Parties;

 

Licensed Property means the Subjects but subject always to the terms of this
Licence;

 

Parties means FC Angus and Forbes together, and “Party” shall mean either of
them as the context requires;

 

Plan means the plan of land at Shank of Omachie, Angus, which is annexed and
signed as relative to this Licence;

 

Subjects means ALL and WHOLE that area of land at Shank of Omachie, Angus
extending to approximately [    ] hectares ([    ] acres) being the subjects
delineated in red on the Plan.

 

1.2Interpretation

 

In this Licence unless the context otherwise requires or admits:

 

1.2.1Words importing any gender include the other genders;

 

3 May 2018 

Page 2

 

 

1.2.2Words importing the singular number include the plural number and vice
versa;

 

1.2.3Words importing persons include companies and vice versa;

 

1.2.4Any reference to any particular statute or other law includes any
modification, extension, amendment or re-enactment of such statute or other law
for the time being in force and all instruments, orders, plans, bye-laws,
regulations, permissions and directions for the time being made, issued or given
under, or deriving validity, from such statute or other law;

 

1.2.5Any obligation incumbent on either Party not to do an act or thing shall
include an obligation not to permit such act or thing to be done on its behalf;

 

1.2.6References to the consent or approval of either Party, or words with
similar effect, shall mean a consent or approval in writing issued by or on
behalf of that Party; and

 

1.2.7The clause, sub-clause and paragraph headings shall be disregarded in the
construction or interpretation of this Licence.

 

2LICENCE

 

2.1FC ANGUS hereby grant a licence to Forbes, but expressly excluding assignees
whomsoever legal or conventional, to occupy the Licensed Property and the
individual parts thereof, but only on the terms and conditions of this Licence.

 

2.2The Licensed Property will be used by Forbes for agricultural purposes only
(including the planning of all and any crops including potatoes), and will not
be used for any other purpose without the prior written consent of FC Angus.

 

2.3Forbes is authorised to occupy the Licensed Property or the parts of the
Licensed Property in respect of which the Date of Termination has not occurred
from the Effective Date to the earlier of (a) the Date of Termination and (b)
such earlier date on which this Licence shall come to an end for whatever
reason, on which date FC Angus will be given vacant possession of the Licensed
Property.

 

2.4Notwithstanding the other terms of this Licence, Forbes may bring this
Licence to an end on giving four weeks’ written notice to that effect to FC
Angus.

 

2.5No rent is payable by Forbes to FC Angus in consideration of the granting of
this Licence and this Licence shall not constitute an agricultural tenancy in
terms of the Agricultural Holdings (Scotland) Act 1991 nor a short limited
duration tenancy or limited duration tenancy in terms of the Agricultural
Holdings (Scotland) Act 2003, as subsequently amended. Forbes will be
responsible for the rates and other outgoings associated with the Licensed
Property.

 

2.6No buildings, advertisement hoardings or any other structures shall be
erected on the Licensed Property and no camping or caravans of any kind shall be
allowed on the Licensed Property without the prior written consent of FC Angus.

 

2.7Forbes will leave the fences, gates and other means of enclosing the Licensed
Property in no worse a condition as at the relevant Date of Termination or
earlier termination of this Licence as they were in at the Effective Date, fair
wear and tear always excepted.

  

3 May 2018 

Page 3

 

 

2.8Forbes will at all times comply with statute in the use and occupation of the
Licensed Property, and will maintain, and return same to FC Angus at the
relevant Date of Termination in substantially no less a state or condition than
that in which it was at the Effective Date.

 

2.9Save where the same arises through the actings or omissions of FC Angus or
any for which they are responsible. Forbes will indemnify FC Angus in respect of
all third party actions, claims, losses and others which may arise as a result
of Forbes’ occupation of the Licensed Property.

 

2.10FC Angus reserves the right during the subsistence of the Licence to lay
pipes, cables and others within the Subjects for connecting to services that may
be located within same or elsewhere, subject always to all and any damage caused
being made good as quickly as possible, and payment of compensation for all loss
and damages caused to Forbes (including crop loss) in the carrying out of any
works pursuant to this Clause. FC Angus undertake to Forbes to give as much
notice as is reasonably practicable of any proposed works together with a
detailed specification of the same and the route of the services, plan of the
working agres and the estimated timescale of the works.

 

3OTHER PROVISIONS

 

3.1If Forbes or any of its partners shall

 

3.1.1become bankrupt or sequestrated or grant a trust deed for behoof of their
creditors, or

 

3.1.2fail to implement or observe any condition(s) of this Licence (having first
been given a reasoanbel period of time to make good any breach, if the same
could be made good), FC Angus shall be entitled to terminate the Licence
forthwith on giving written notice of same to Forbes.

 

3.2Forbes bind and oblige themselves to remove themselves, their employees, and
their goods and effects and to vacate and leave the Licensed Property or the
relevant part thereof on the relevant Date of Termination or sooner termination
of this Licence.

 

3.3Save as after provided FC Angus bind and oblige themselves to compensate
Forbes for all and any crops growing at the relevant Date of Termination unless
FC Angus at their discretion allow Forbes to harvest such crops at the due time
following the Date of Termination. FC Angus accepts that Forbes may grow
potatoes on part(s) of the Licensed Property. Forbes shall be bound to give
written notice (with a plan) to FC Angus identifying those areas on which they
propose to grow potatoes (“the Potato Areas”). In respect of the Potato Areas FC
Angus accept and agree that it will not be entitled to serve a notice with a
Date of Termination which has effect in the period from 1st April to 1st
November in any year (both dates inclusive).

 

3.4The value of all and any corp compensation shall be determined by Neil Ross
of Agrii Balboughty Farm, Perth PH2 6AA (“the Expert”) on the submission of the
paperwork prepared by Forbes relative to the planting and growing of the crop to
be compensated. The Expert’s determination will be final and binding. The
compensation determined will be paid by FC Angus to Forbes within 14 days of its
determination failing which interest at a rate of 5% above Barclays Base Rate
shall be payable thereon until payment of the determined sum in full.

 

3.5During the subsistence of the Licence (and subject to reasonable notice being
given with details of the proposed works and the who will be taking access),
Forbes will allow FC Angus access to all parts of the Licensed Property by prior
arrangement for themselves and all persons properly authorised by them in
writing for the purpose of investigating ground stability and site and soil
conditions generally including their ascertaining and satisfying themselves as
to the load-bearing capacity of any part of the Licensed Property, and to make
such tests, and drill such boreholes as they consider necessary pursuant to such
investigations, subject always to all and any damage caused to the Licensed
Property, or any crops growing thereon, as a result of such investigations being
made good as quickly as possible (or compensation paid therefor), to Forbes’
reasonable satisfaction.

 

3 May 2018 

Page 4

 

 

3.6Forbes will allow FC Angus and all persons properly authorised in writing by
FC Angus to enter upon any part of the Licensed Property at all reasonable times
by appointment with Forbes, to take measurements and ingather any information
which FC Angus may deem necessary in relation to FC Angus’s intended development
of the Subjects.

 

3.7Forbes will not be entitled to assign, sub-let or otherwise in any way or for
any purpose deal with their interest in this Licence expect with the prior
written consent of FC Angus which consent will not be unreasonably withheld nor
a decision thereon unreasonably delayed if, and for as long as Forbes or a
partner of Forbes or other party with the consent of Forbes) holds a standard
security by FC Angus over the Licensed Property.

 

3.8Forbes will bear the whole (if any) land and buildings transaction tax and
registration dues payable in respect hereof and the parties will share the costs
of obtaining two extracts of this Licence (one for Forbes).

 

3.9The Parties consent to registration hereof for preservation and execution: IN
WITNESS WHEREOF these presents consisting of this and the [ ] preceding pages,
together with the plan annexed and signed as relative hereto, are signed on our
behalf at the place and on the date specified below by the director named below
in the presence of the witness subscribing hereto who is named and designed
below:

 

Witness signature     (Signature)   Full Name:     Director’s Name:   Address:  
  Place:         Date:  

 

3 May 2018 

Page 5

 

 

Annexation

 

1Plan

 

3 May 2018 

Page 6

 

 

PART 9

 

MEMBERSHIP UNDERTAKING

 



 

 

 



Mike and Gail Forbes

Alistair Forbes son

Libby Forbes daughter

Cameron Forbes son

Graham and Cindy Forbes mother and father

Carroll (nee Forbes) and Jamie Gibson sister and husband

Wendy (nee Forbes) and George Taylor sister and husband

Anna (nee Forbes) and Richard Stephen sister and husband

John and Mary Forbes uncle and aunt

Mike and Elsa Forbes uncle and aunt

David and Sandra Forbes uncle and aunt

John and Bel Forbes cousin

Graham Forbes (Jnr) cousin

 



 

 

 

PART 10

 

PLOT OPTION

 



 

 

 

[img005_v1.jpg]  

3 May 2018

 

DAR/113954.00001/56882594.02

 

Plot Option Agreement Dated            2018

[FIRST CAPITAL REAL ESTATE ANGUS LIMITED]

 

and

 

[FORBES]

 

Dentons UK and Middle East LLP

The Capitol

431 Union Street

Aberdeen

AB11 6DA

DX AB17



 

 

Contents



1    Definitions and Interpretation 1 2   Option 4 3    Price 4 4    VAT 5 5   
Entry and Apportionments 5 6    Disclosed Documents 5 7    Title 6 8   
Completion 7 9   Post Completion 8 10    Damage or Destruction 9 11    Statutory
Matters 9 12    Access 10 13    General 10 14    Supersession 10 15   
[Assignation 10 16    Proper Law and Prorogation 10 Schedule 12

 

3 May 2018

Contents (ii)

 

 

Plot Option Agreement

 

Dated  2018

 

Between

 

(1)FIRST CAPITAL REAL ESTATE ANGUS LIMITED[include details] (“the Seller”)

 

and

 

(2)[FORBES] (“the Purchaser”)

 

Whereas

 

AThe Seller is the owner of the Site and intends to develop the Site for
residential use; and

 

Bthe Seller has agreed to sell to the Purchaser a plot within the Site on
preferential terms

 

IT IS AGREED AS FOLLOWS:

 

1Definitions and Interpretation

 

1.1In the Missives:

 

2003 Act means the Land Reform (Scotland) Act 2003;

 

2003 Act Notice means any copy application, invitation to make representations
or notice in terms of the 2003 Act in respect of the Property;

 

2012 Act means the Land Registration etc (Scotland) Act 2012;

 

Advance Notice means an advance notice as defined in Section 56 of the 2012 Act;

 

Business Day means a day on which clearing banks in Edinburgh, Glasgow and
London are open for normal business;

 

Completion means the Date of Entry or, if later, the date when the Price is paid
and the purchase of the Property is completed in terms of the Missives;

 

Conclusion Date means, unless otherwise specified, the first date on which this
Agreement and an Option Notice create a concluded contract;

 

Date of Entry means the first Business Day occurring four weeks after the Notice
Date or such other date as the Purchaser and the Seller may agree in writing
with specific reference to the Missives;

 

Disposition means the disposition of the Property in favour of the Purchaser (or
its nominees) which will be in terms consistent with the standard form of
disposition which the Seller grants or intends to grant in relation to plots
within the Site;

 

Encumbrances are encumbrances as set out in Section 9 of the 2012 Act;

 

HMRC means HM Revenue & Customs;

 

3 May 2018

Page 1

 

 

Interest means interest on the sum in question at 4% per annum above the base
rate from time to time of Barclays Bank plc from the date that such sum is due
for payment or, if there is no such date specified, the date of demand for such
sum until such sum is paid;

 

Missives means the contract constituted by this Agreement and service of the
Option Notice;

 

Option Notice means a notice from the Purchaser to the Seller identifying the
Property and confirming that the Purchaser requires to purchase the Property;

 

Option Period means the period from the date on which the Seller gives notice of
the proposed development of the Site including details of the location and
extent of each plot within the Site (“the Commencement Date”) and the [ ]
anniversary of the Commencement Date;

 

Price means ONE HUNDRED THOUSAND POUNDS (£100,000.00) Sterling exclusive of any
VAT;

 

Property means the serviced plot for construction of one dwellinghouse
identified as the Property within the Option Notice which plot will be one of
the plots identified within the Seller’s proposed development of the Site. [will
there be any restriction on which plot may be selected or a certain area within
the Site from which the plot may be selected?]

 

Purchaser means [TBC];

 

Purchaser’s Bank means (a) the client account of the Purchaser’s Solicitors
and/or (b) the client account of the solicitors acting for the Purchaser’s
heritable creditor and/or (c) if it is a bank which is a direct Participant in
the CHAPS system operated by the Bank of England and the funds in question are
loan funds from that bank for the purpose of acquiring the Property, the
Purchaser’s heritable creditor;

 

Purchaser’s Solicitors means Turcan Connell, Princes Exchange, 1 Earl Grey
Street, Edinburgh, EH3 9EE (Ref: Niall Stringer) or such other solicitors as the
Purchaser may appoint in their place from time to time and who have been
notified in writing to the Seller’s Solicitors;

 

RCIL means the register of community interests in land held by the Keeper of the
Registers of Scotland;

 

Schedule means the schedule annexed to this offer;

 

Seller’s Bank Account means [Bank: [                 ], Sort Code: [
                ], Account Number: [                 ], Account Name: [
                ] or] such [other] UK clearing bank account as the Seller’s
Solicitors nominate by written notice to that effect at least 3 Business Days
prior to the Date of Entry;

 

Seller’s Solicitors means Dentons UK and Middle East LLP, The Capitol, 431 Union
Street, Aberdeen, AB11 6DA (Ref: DAR/113954.1) or such other solicitors as the
Seller may appoint in their place from time to time and who have been notified
in writing to the Purchaser’s Solicitors;

 

Site means [to be defined];

 

Title Deeds means the title deeds for the Site;

 

3 May 2018

Page 2

 

 

VAT means value added tax as provided for in the VAT Act and any tax similar or
equivalent to value added tax or performing a similar fiscal function;

 

VAT Act means the Value Added Tax Act 1994; and

 

VAT Group means two or more bodies corporate registered as a group for VAT
purposes under Section 43 of the VAT Act.

 

1.2In the Missives, unless otherwise specified or the context otherwise
requires:

 

1.2.1any reference to one gender includes all other genders;

 

1.2.2words in the singular only include the plural and vice versa;

 

1.2.3any reference to the whole is to be treated as including reference to any
part of the whole;

 

1.2.4any reference to a person includes a natural person, corporate or
unincorporated body (whether or not having separate legal personality) and words
importing individuals include corporations and vice versa;

 

1.2.5any reference to a Clause, Schedule or Part of the Schedule is to the
relevant Clause, Schedule or Part of the Schedule of or to this offer and
reference, in any Part of the Schedule, to a numbered paragraph is a reference
to the relevant numbered paragraph in that Part of the Schedule;

 

1.2.6any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.2.7any reference to any statute, statutory provision or subordinate
legislation is a reference to it as it is in force from time to time taking
account of any amendment or re-enactment;

 

1.2.8any phrase introduced by the words “including”, “include”, “in particular”
or any similar expression is to be construed as illustrative only and is not to
be construed as limiting the generality of any preceding words;

 

1.2.9a document will be duly executed only if it is executed in such manner as
meets the requirements of Section 3 or Sections 9B and 9C of the Requirements of
Writing (Scotland) Act 1995;

 

1.2.10where at any one time there are two or more persons included in the
expression “Purchaser” or “Seller” obligations contained in the Missives which
are expressed to be made by the Purchaser and/or the Seller are binding jointly
and severally on them and their respective executors and representatives
whomsoever without the necessity of discussing them in their order;

 

1.2.11any reference to funds being cleared means that the funds are immediately
available for withdrawal from the holder’s bank account;

 

1.2.12any reference to “reasonable consent” means the prior written consent of
the party in question, such consent not to be unreasonably withheld or delayed;
and

 

1.2.13where a Clause provides that Interest is payable and that the sum must be
paid within a specified period, no Interest will accrue on the sum provided it
is paid within that period.

 

3 May 2018

Page 3

 

 

1.3The headings in the Missives are included for convenience only and are to be
ignored in construing the Missives.

 

1.4The Schedule forms part of the Missives.

 

2Option

 

During the Option the Purchaser will have the option to purchase a plot within
the Site, which has not previously been sold or reserved for sale, by serving
the Option Notice on the Seller , at which point the terms of this Agreement
together with the Option Notice will form a binding contract for the sale of the
Property by the Seller to the Purchaser.

 

3Price

 

3.1Payment

 

3.1.1The Price will be paid by the Purchaser on the Date of Entry by
instantaneous bank transfer of cleared funds from the Purchaser’s Bank to the
Seller’s Bank Account in exchange for the Disposition and other items to be
delivered by the Seller referred to in Clause [9].

 

3.1.2A payment not made in accordance with Clause 3.1.1 may be refused.

 

3.2Interest

 

If the Price (and any VAT which the Purchaser has agreed in terms of Clause 4 to
pay to the Seller on the Date of Entry) or any part of it is not paid to the
Seller on the Date of Entry then, notwithstanding consignation or that the
Purchaser has not taken entry, the Purchaser will pay to the Seller Interest on
the outstanding money.

 

3.3Cancellation of Sale

 

If the Purchaser fails to pay the Price (and any VAT which the Purchaser has
agreed in terms of Clause 4 to pay to the Seller) on the Date of Entry with
Interest as set out in Clause 3.2 within [10] Business Days after the Date of
Entry the Seller is entitled to rescind the Missives, to re-sell the Property to
any third party and to claim damages from the Purchaser which may include:

 

3.3.1all costs and expenses incurred in relation to the re-marketing of the
Property and the re-sale of it;

 

3.3.2any shortfall between:

 

(a)the sale price received by the Seller on any such re-sale; and

 

(b)the Price; and

 

3.3.3financial losses including increased funding costs which the Seller would
not have incurred had the Price been paid on the Date of Entry and interest
which the Seller could have earned on the Price had it been paid on the Date of
Entry.

 

If the Seller rescinds the Missives, no Interest will be due by the Purchaser in
terms of Clause 3.2.

 

3 May 2018

Page 4

 

 

3.4Receipt of Money

 

For the purposes of this Clause 3, money will not be deemed paid to the Seller
until such time as same day credit on it is available to the holder of the
Seller’s Bank Account in accordance with normal banking procedure.

 

3.5Suspension

 

The provisions of Clauses 3.3 and 3.4 will not apply for any period of time
during which the delay in payment by the Purchaser is due to any failure or
breach by or on behalf of the Seller to implement its obligations or duties
under the Missives on time.

 

4VAT

 

4.1[Exempt

 

The Seller confirms that the sale of the Property to the Purchaser will comprise
an exempt supply for VAT purposes and undertakes that:

 

4.1.1it has not exercised pursuant to the VAT Act, Schedule 10, paragraph 2 (or
been treated pursuant to the VAT Act, Schedule 10, paragraph 21 as having
exercised) an option to tax in respect of the Property and will not, prior to
Completion, exercise (or be so treated as having exercised) such option to tax;

 

4.1.2it is not, and will not at Completion be, a relevant associate (for the
purposes of the VAT Act, Schedule 10, paragraph 2) of any person who has
exercised, or been treated as having exercised, an option to tax in respect of
the Property as mentioned in Clause 4.1.1; and

 

4.1.3no part of the supply of the Property to the Purchaser will comprise a
supply within any of sub-paragraphs (a) to (n) of the VAT Act Schedule 9, Group
1, Item 1.]

 

5Entry and Apportionments

 

5.1Entry

 

Entry to and vacant possession of the Property will be given on the Date of
Entry.

 

5.2Apportionments

 

5.2.1All outgoings for the Property (other than rates) will be apportioned as at
Completion on an equitable basis.

 

5.2.2Within 5 Business Days after Completion, the Seller or the Seller’s
Solicitors will advise the local authority of the change of ownership of the
Property so that any apportionment of rates can be carried out by the local
authority.

 

6Disclosed Documents

 

6.1Subject to Clause 8 the Purchaser accepts that it is purchasing the Property
on the basis that it has satisfied itself on the validity and marketability of
the Seller’s title to the Property.

 

6.2Clause 6.1will override any other provision of the Missives apparently to the
contrary.

 

3 May 2018

Page 5

 

 

7Title

 

7.1Encumbrances

 

7.1.1So far as the Seller is aware there are no Encumbrances affecting the
Property other than as disclosed to the Purchaser prior to the Date of Entry. It
is anticipated that the Seller will register a Deed of Conditions relating to
the Site and that the title to the Property will be subject to the conditions
stated in such Deed of Conditions.

 

7.1.2The Property is sold with and under the Encumbrances affecting the Property
whether specified or referred to in the Title Deeds or not.

 

7.2Minerals

 

The minerals are included in the sale to the extent to which the Seller has any
right to them.

 

7.3Possession

 

The Seller confirms that it is currently in possession of the Property and has
been in possession of the Property openly, peaceably and without judicial
interruption for a continuous period of at least one year.

 

7.4Advance Notices

 

7.4.1The Seller will apply to the Keeper for an Advance Notice for the
Disposition, in the form adjusted with the Purchaser, to be either (i) entered
on the application record for the Property or (ii) recorded in the Register of
Sasines no earlier than [5] Business Days prior to the Date of Entry. The cost
of the Advance Notice for the Disposition will be met by the Seller.

 

7.4.2The Seller consents to the Purchaser applying to the Keeper for Advance
Notices for any deeds which the Purchaser intends to grant in relation to the
Property. The cost of any Advance Notices which the Purchaser applies for will
be met by the Purchaser.

 

7.4.3If the Seller rescinds the Missives in the circumstances set out in Clause
3.3(Cancellation of Sale) the Purchaser consents to the discharge of the Advance
Notice for the Disposition and the Purchaser confirms that it will immediately
discharge at its own cost any Advance Notice submitted by it if requested to do
so by the Seller.

 

7.4.4If Completion is likely to occur after the Date of Entry, the Seller, if
requested to do so by the Purchaser, will apply for a further Advance Notice for
the Disposition, in the form adjusted with the Purchaser, and the cost of any
additional Advance Notices will be met:

 

(a)by the Seller, if the delay in settlement is due to any failure or breach by
or on behalf of the Seller to implement its obligations under the Missives on
time; or

 

(b)by the Purchaser, if the delay in settlement is due to any failure or breach
by or on behalf of the Purchaser to implement its obligations under the Missives
on time.

 

7.4.5The Seller’s Solicitors will not provide any letter of obligation which
undertakes to clear the records of any deed, decree or diligence.

 

3 May 2018

Page 6

 

 

7.5Land Register Requirements

 

7.5.1Subject to Clause 7.5.2 the Seller will deliver to the Purchaser, on demand
from time to time and at the Seller’s expense, such documents and evidence as
the Keeper may require to enable the Keeper to update or create (as the case may
be) the Title Sheet of the Property to disclose the Purchaser (or its nominees)
as the registered proprietor of the whole of the Property. Such documents will
include:

 

(a)a plan or bounding description sufficient to enable the Property to be
identified on the cadastral map; and

 

(b)evidence (such as a plans report) that (i) the description of the Property in
the Title Deeds is habile to include the whole of the occupied extent and (ii)
there is no conflict between the extent of the Property and any registered
cadastral units.

 

7.5.2After Completion, the Seller will deliver such documents and evidence as
are specified in Clause 7.5.1 only if the Disposition is presented for
registration not later than 14 days after Completion.

 

7.5.3If the application for registration of the Disposition is rejected by the
Keeper, then the Seller will co-operate with the Purchaser and, at the
Purchaser’s expense, do such acts and things (including obtaining a further
Advance Notice), execute such deeds and documents and deliver such documents and
evidence as may be required to enable the Keeper to update or create (as the
case may be) the Title Sheet of the Property to disclose the Purchaser (or its
nominees) as the registered proprietor of the whole of the Property.

 

7.6Trust Clause

 

If the Seller is a company and if requested in writing by the Purchaser at least
3 Business Days prior to the Date of Entry, the Disposition will incorporate a
declaration that the Seller will hold the Property as trustee for the Purchaser
and its successors, until the Keeper has created or updated (as the case may be)
the Title Sheet of the Property to disclose the Purchaser (or its nominees) as
the registered proprietor of the whole of the Property.

 

8Completion

 

At Completion the Purchaser will pay the Price (and any VAT on the Price) to the
Seller in terms of Clause 3.1 and, in exchange, the Seller will deliver to the
Purchaser:

 

8.1Disposition

 

the Disposition duly executed by the Seller;

 

8.2Title

 

all necessary links in title evidencing the Seller’s exclusive ownership of the
Property;

 

8.3Legal Reports

 

8.3.1a legal report brought down to a date as near as practicable to Completion
which report will show:

 

(a)no entries adverse to the Seller’s interest in the Property;

 

3 May 2018

Page 7

 

 

(b)the Advance Notice for the Disposition; and

 

(c)no other Advance Notices other than those submitted by the Purchaser;

 

8.3.2a search in the RCIL brought down as near as practicable to Completion
showing nothing prejudicial to the ability of the Seller validly to transfer
title to the Property to the Purchaser or its nominees.

 

8.4Charges Searches

 

searches in the register of charges and company file of the Seller [(including a
search to identify the directors and the secretary of the Seller as at the date
of signing the Disposition)] from the date of its incorporation or the date of
inception of the register (whichever is the later) brought down:

 

8.4.1as near as practicable to Completion; and

 

8.4.2within 3 months following Completion, to a date at least thirty six days
after Completion

 

in both cases disclosing no entry prejudicial to the Purchaser’s [or its
nominees’] interest but the Seller’s Solicitors will not provide a letter of
obligation in respect of the updated search in the register of charges and
company file;

 

8.5Discharge / Deed of Restriction

 

a deed of restriction duly executed by the heritable creditor in any standard
security affecting the Property together with completed and signed application
forms for recording/registration and payment for the correct amount of
recording/registration dues;

 

8.6Letter of Consent and Non-crystallisation

 

a letter of consent and non-crystallisation in the holder’s usual form
(releasing the Property from charge or otherwise in terms that confer a valid
title on the Purchaser [or its nominees] subject to compliance with any time
limit for registration of the Purchaser’s title) in respect of the transaction
envisaged by the Missives from each holder of a floating charge granted by the
Seller;

 

8.7Other Documents

 

any other deeds and documents to be delivered to the Purchaser on or before
Completion in terms of the Missives.

 

9Post Completion

 

Provided that the Disposition presented for registration prior to the earlier of
14 days after Completion and the date of expiry of the last Advance Notice
registered in relation to the Disposition in terms of Clause 7 the updated or
newly created Title Sheet of the Property will contain no exclusion or
limitation of warranty in terms of Section 75 of the 2012 Act and disclose no
entry, deed or diligence (including any charging order under the Buildings
(Recovery of Expenses) (Scotland) Act 2014 or any notice of potential liability
for costs registered under the Tenements (Scotland) Act 2004 or the Title
Conditions (Scotland) Act 2003) prejudicial to the interest of the Purchaser [or
its nominees] other than such as are created by or against the Purchaser [or its
nominees] or have been disclosed to, and accepted in writing by, the Purchaser
or its nominees prior to Completion.

 

3 May 2018

Page 8

 

 

10Damage or Destruction

 

10.1Risk of damage to or destruction of the Property will not pass to the
Purchaser until Completion.

 

10.2If prior to Completion the Property sustains damage (whether insured or
otherwise) which at common law would entitle a hypothetical tenant under a
hypothetical lease of the Property to an abatement of rent of an amount
exceeding 20% of the rent, either party will be entitled to resile from the
Missives without penalty on delivery of written notice to that effect to the
other’s solicitors no later than midday on the date on which Completion is due
to take place, time being of the essence.

 

10.3If there is any dispute as to whether the Property has suffered such damage,
the matter will be referred to the decision of an independent surveyor, who will
act as an expert, appointed, failing agreement, by the Chair of the RICS in
Scotland on application by either party. The independent surveyor’s decision
will be binding on the parties. If the independent surveyor dies, delays or
becomes unwilling or incapable of acting then either the Seller or the Purchaser
may apply to the Chair to discharge that independent surveyor and appoint a
replacement. The fees and expenses of the independent surveyor and the cost of
appointment are payable by the Seller and the Purchaser in the proportions which
the independent surveyor directs and if no direction is made equally.

 

10.4Subject to Clause 10.2, if the Property is damaged or destroyed by an
insured risk prior to Completion, the Seller’s responsibility to the Purchaser,
at Completion, will be:

 

10.4.1to pay to the Purchaser the insurance proceeds received by the Seller to
the extent that they have not been spent on reinstatement; and

 

10.4.2to assign its rights in respect of the insurance proceeds specified in
Clause 10.4.1to the Purchaser.

 

11Statutory Matters

 

11.1Statute

 

The Purchaser is deemed to have satisfied itself on the application of all
statute and statutory regulations and rules in so far as affecting or relating
to the Property and, except as expressly provided for in the Missives, the
Seller gives no warranties or assurances on such matters.

 

11.2Statutory Repairs Notices

 

Any local authority statutory repairs notices (other than any notice or
requirement of any Environmental Authority made pursuant to the Contaminated
Land Regime) affecting the Property which are issued prior to Completion will as
between the Purchaser and the Seller be the responsibility of the Seller except
to the extent that they are instigated by or with the authority of the
Purchaser. Liability under this Clause will subsist until met and will not be
avoided by the issue of a fresh notice.

 

3 May 2018

Page 9

 

 

12Access

 

Access to the Property prior to the Date of Entry will be given to the
Purchaser, its surveyors and other professional advisers for all reasonable
purposes (including examining the Property), provided that the Purchaser will
ensure that in doing so they:

 

12.1comply with the Seller’s reasonable requirements; and

 

12.2exercise reasonable restraint and make good all loss, injury and damage
caused to the Property.

 

13General

 

13.1Complete Agreement

 

The Missives (including the annexations) will represent and express the full and
complete agreement between the Seller and the Purchaser relating to the sale of
the Property at the Conclusion Date and will supersede any previous agreements
between the Seller and the Purchaser relating to it. Neither the Seller nor the
Purchaser has been induced to enter into the Missives on account of any prior
warranties or representations.

 

13.2Exclusion of Third Party Rights

 

The Missives do not create any rights in favour of third parties under the
Contract (Third Party Rights) (Scotland) Act 2017 to enforce or otherwise invoke
any provision of the Missives.

 

14Supersession

 

The provisions of the Missives (other than Clauses 3.3, 7.5 and 8 which will
remain in full force and effect until implemented) in so far as not implemented
by the granting and delivery of the Disposition and others, will remain in full
force and effect until the earlier of:

 

14.1the date when such provisions have been implemented; and

 

14.2one year after the Date of Entry in so far as they are founded on in any
court proceedings which have commenced within such one year period.

 

15[Assignation

 

The Purchaser may not (whether at common law or otherwise):

 

15.1assign, transfer, grant any fixed security over, hold on trust or deal in
any other manner with the benefit of the whole or any part of its interest in
the Missives;

 

15.2sub-contract any or all of its obligations under the Missives; nor

 

15.3purport to do any of the foregoing.]

 

16Proper Law and Prorogation

 

The Missives and the rights and obligations of the Seller and the Purchaser will
be governed by and construed in accordance with the law of Scotland and the
Seller and the Purchaser will be deemed to have agreed to submit to the
non-exclusive jurisdiction of the Scottish courts.

 

IN WITNESS WHEREOF:

 

FIRST CAPITAL REAL ESTATE ANGUS LIMITED / LLP       Signed:    

 

3 May 2018

Page 10

 

  

Name:           Date:           MICHAEL BARTOW FORBES         Signed:          
Name:           Date:    

 

3 May 2018

Page 11

 

 

Schedule

 

This is the Schedule referred to in the foregoing offer by
[                    ] (on behalf of [ ]) to [            ] (on behalf of [ ] in
respect of [        ]

 

Part 1 – Plan

 

3 May 2018

Page 12

 

 

PART 11

 

GOLF WORKS AGREEMENT

 



 

 

 

Golf Hole Obligations – Turcan Connell outline of requirements 27 March 2018

 

As part of the developer’s works the developer would

 

Reinstate the 2 relevant holes on the existing 9 hole course at Forbes of
Kingennie Country Resort lying within Area B on the attached plan phased to
ensure that at all times 9 holes of an acceptable and commensurate standard are
available for use on the existing course at FOKCR throughout the development of
the Property (the subjects of sale). The construction of the 2 new holes would
commence and be completed ahead of work which would close the 2 existing holes.

 

It was also agreed in respect of the developer’s works , which included the
construction of infrastructure and service media to serve the golf course, the
fulfilment of the obligations of the s75 Agreement and the planning conditions
relative to the development as a whole and the completion of works so as to
permit the development of the residential land and the construction of the
residential units, that



●The Developer’s Works will be carried out having regard to the following
criteria (i) the construction of the two “new” holes on the existing 9-hole golf
course within Area B will commence and be completed ahead of work which would
close the two existing holes;(ii) adequate notice will be given of any work on
power cables which would interrupt the power supply to any of the Sellers other
properties; (iii) the Developer will use all reasonable endeavours to carry out
the Developer’s Works without causing interruption to or interference with any
wedding or other functions scheduled to take place at the Forbes of Kingennie
Country Resort; and (iv) the Developer will procure that the Building Contractor
mitigates where possible the impact of all development and works on the Property
which are likely to create dust or noise pollution and with due regard to
safeguarding those persons neighbouring the Property and any guests or employees
of the Sellers including guests of the Forbes of Kingennie Country Resort.
Insofar as either of the said holes is not comprised within the Property, the
Sellers shall procure that the Developer is granted a licence to enter and carry
out the works in terms to be agreed both parties acting reasonably having regard
to the works required and the timescales within such works require to be
undertaken and completed. 

 

●The Developer will enter into the Building Contract for the Developer’s Works
with a reputable building contractor which is competent and experienced in
projects of a similar nature to the Developer’s Works and will provide the
Sellers with a certified copy of the complete fully executed Building Contract
within 14 days of it being executed.

 

●The Developer will not permit the Building Contractor or any other contractor
to access the Property or to commence work on the Property unless and until the
Building Contract has been entered into in accordance with this clause [ ].

 

●The Developer will enter into the Appointment Agreements, or will ensure that
the Building Contractor enters into the Appointment Agreements in a form to be
approved by the Seller acting reasonably having regard to their interest in the
Developer’s Works for the Developer’s Works with each of the Professional Team
who are to be reputable consultants who are competent and experienced in
projects of a similar nature to the Developer’s Works, prior to or at the same
time as the appointment of the Building Contractor and will provide the Sellers
with a certified copy of each complete fully executed Appointment Agreement
within 14 days of the relevant Appointment Agreement being signed.

 

●The form of Building Contract to be entered into by the Developer in respect of
the Developer’s Works will be in a form to be approved by the Sellers acting
reasonably having regard to their interest in the Developer’s Works and to
include the requirement for a performance bond for 10% of the Contract Sum which
is to be freely assignable and an absolute obligation on the Building Contractor
to provide a Collateral Warranty in favour of the Sellers, an obligation on the
Building Contractor to procure Collateral Warranties from any sub-contractors
with design responsibility in favour of the Developer.

 

3 May 2018







Page 1

 

 

●The Developer will procure and deliver to the Sellers a Collateral Warranty in
respect of the Developer’s Works, in a form to be approved by the Sellers acting
reasonably having regard to their interest in the Developer’s Works, by the
Building Contractor in favour of the Sellers, fully executed in a self proving
manner by the Building Contractor, within 28 days of the Building Contract being
executed and such Collateral Warranty is to include an obligation on the
Building Contractor to allow the Sellers to step-in to the Building Contract in
place of the Developer if so permitted in terms of clause [ ].

 

●The Developer is to procure and deliver to the Sellers, Collateral Warranties
in respect of the Developer’s Works, in a form to be approved by the Sellers, by
each of the Professional Team in favour of the Sellers, fully executed in a self
proving manner by the respective consultant, within 28 days of the relevant
Appointment Agreement being executed and such Collateral Warranties are to
include an obligation on the consultant to allow the Sellers to step-in to the
respective Appointment Agreement in place of the Developer if so requested by
the Sellers.

 

●It is acknowledged by the Sellers that all step in rights and assignation of
the Performance Bond and assignation of sub-contractor Collateral Warranties
will rank behind any principal funders providing funding for the Golf Course
Development who will be permitted in terms of all agreed documentation to step
in to any agreement first with a view to rectifying any breaches of the
agreements and completing the Golf Course Development and Developer’s Works.

 

●The collateral warranties to be procured by the Developer in favour of the
Sellers in terms of this clause [ ], shall be in terms no less onerous on the
grantor of such collateral warranties than the terms of any collateral
warranties granted by them in favour of any funder of the Developer.

 

●The Developer will allow the Monitoring Surveyor, if appointed by the Sellers,
access to the Property for the purpose of inspecting and monitoring the
Developer’s Works.

 

●The Developer shall keep the Monitoring Surveyor, if appointed by the Sellers,
or the Sellers fully appraised of the progress of the Developer’s Works,
notified of all site meetings and sent copy minutes of the same as soon as
reasonably practicable after such meetings and shall invite the Monitoring
Surveyor and the Sellers to attend all such meetings.

 

●If the Sellers or the Monitoring Surveyor makes any representations and/or
requests concerning the Developer’s Works which are proper and in line with the
Sellers interest in the Residential Land, the Developer shall be obliged to take
due account of such representations and amend the carrying out of the
Developer’s Works accordingly to comply with the terms of this Agreement. The
Monitoring Surveyor will not instruct the Building Contractor directly.

 

3 May 2018







Page 2

 

 

●Practical Completion

 

●The Developer shall give the Sellers five Working Days notice of the date upon
which the Employer’s Agent intends to inspect the Developer’s Works in advance
of the issue of the Statement of Practical Completion.

 

●Within the period of 10 Working Days commencing with the date of receipt by the
Sellers of the notice referred to in clause [ ], the Sellers may inspect the
Developer’s Works and may give notice to the Developer either:

 

●advising the Developer of any defects in the Developer’s Works, in which case
clauses [ ] and [ ] will apply, or

 

●confirming that the Sellers have no objection to the Employer’s Agent issuing
the Statement of Practical Completion.

 

On receipt of a notice as is referred to in clause [ ], the Developer shall
ensure the carrying out and completion of all remedial or additional works
notified therein at the cost of the Developer as soon as reasonably practicable
so as to enable the Employer’s Agent to issue the Statement of Practical
Completion or in the event of a dispute refer the matter to Independent Surveyor
in terms of Clause [ ].

 

Nothing in this clause shall operate so as to fetter the Employer’s Agent’s
discretion, independence and professional judgement in relation to issuing the
Statement of Practical Completion but as between the Developer and the Sellers,
a Statement of Practical Completion which is issued without the Developer having
complied with this clause [ ] shall be deemed for the purposes of this Agreement
to be referred to dispute in terms of Clause [ ] as between the Sellers and the
Developer.

 

●Dispute of Development Works

 

In the event of there being any dispute between the Sellers and the Developer as
to whether the Statement of Practical Completion has been properly issued then,
within 5 Working Days of their receipt of Statement of Practical Completion or a
certified true copy thereof, the Sellers (time being of the essence) may by
notice to the Developer call for the matter to be referred to an Independent
Surveyor who will accept as a condition of his appointment that he shall give a
decision within 5 Working Days of his appointment and who shall require to
determine the date upon which it would have been proper and reasonable for the
Employer’s Agent to have issued the Statement of Practical Completion. The
Independent Surveyor will act as an expert and will consider any representations
made to him within such 5 Working Day Period and his fees and expenses shall be
borne as he shall direct. If the Sellers fail to give such timeous notice, and
provided that the Developer has complied with the provisions of clause [ ] then
the Sellers will be deemed to be satisfied that the Statement of Practical
Completion has been properly issued

 

If the Independent Surveyor determines that Statement of Practical Completion
issued by the Employer’s Agent was incorrectly issued, the Independent Surveyor
shall specify any additional works required and/or the defects in the Developers
Works required to be remedied to enable the Statement of Practical Completion to
be issued and the Developer will procure that such additional works are carried
out and defects remedied with all possible speed.

 

Within the definition of development works it might also be best to include the
obligation to service the plot which Mike has the right to buy with all
 infrastructure and service media required for the beneficial occupation and use
of any house to be built  on the plot, to include all drainage, water telecoms
pipes, cables, sewers, drains and ancillary equipment with gas (if available),
electricity, water, drainage, sewerage and the construction of roads for access
and egress from the plot

 



3 May 2018







Page 3

 

 

PART 12

 

CONSTRUCTION WARRANTIES UNDERTAKING

 



 

 

 

CONSTRUCTION WARRANTY UNDERTAKING

 

Between

 

FIRST CAPITAL REAL ESTATE [ANGUS] [LIMITED] [LLP] [ a company incorporated under
the Companies Act (Registered No: [               ] [a limited liability
partnership incorporated under the Limited Liability Partnership Act 2000
(registered number [     ])] and having their Registered Office at [1 George
Square, Glasgow, G2 1AL] (hereinafter called “FC Angus”)

 

and

 

[ALISTAIR GRAHAM FORBES and CYNTHIA BARTOW or FORBES, residing together at
Omachie, Kingennie, Angus and MICHAEL BARTOW FORBES residing at Omachie,
Newbigging, Angus, the partners of and trustees for the firm of AGM Forbes
having a place of business at Omachie, Newbigging, Angus] (who [and whose
successors as partners of and trustees for the said firm] are hereinafter called
“Forbes”)

 

Whereas

 

WHEREAS, FC Angus has acquired the Site from, inter alia, Forbes and FC Angus
has continuing obligations under the Contribution Agreement (hereinafter
defined);

 

WHEREAS, FC Angus has granted Forbes a standard security over the Site in
security for performance of those continuing obligations under the Contribution
Agreement;

 

IT IS AGREED AS FOLLOWS:

 

1Definitions and Interpretation

 

In this agreement;

 

1.1“Appointments” means the letters or contracts of appointment in respect of
the Developer’s Works entered into or to be entered in to with, if applicable,
each of the Architect, the Employer’s Agent, the Structural Engineer, the M&E
Engineers, the Quantity Surveyors, the Landscape Architect, the Highways
Engineer and the CDM Co-ordinator;

 

1.2“Architect” means the consultant appointed as architect and lead consultant
being a suitably qualified firm of architects as may be employed or instructed
by the FC Parties to be the architect in connection with the Developer’s Works;

 

1.3“Building Contract” means the building contract to entered into by the FC
Parties and the Building Contractor;

 



2

 

1.4“Building Contractor” means such reputable and suitably qualified building
contractor demonstrably capable of carrying out the Developer’s Works as the FC
Parties may appoint to carry out the Developer’s Works;

 

1.5“Site” means All and Whole the subjects at Shank of Omachie extending to
approximately [           ] hectares ([            ] acres) being the subjects
delineated in red on the plan annexed hereto;

 

1.6“CDM Co-ordinator” such reputable and suitably qualified CDM co-ordinator as
may be employed or instructed by the FC Parties in connection with the
Developer’s Works;

 

1.7“CDM Regulations” means the Construction (Design and Management) Regulations
2007 and any Code of Practice issued thereunder;

 

1.8“Construction Documents” means the Building Contract and the Appointments;

 

1.9“Contribution Agreement” means the agreement among the FC Parties and (1)
Michael Bartow Forbes, (2) Alistair Graham Milne Forbes and Cynthia Bartow or
Forbes and Michael Bartow Forbes as partners of and trustees of the firm AGM
Forbes having a place of business at Omachie, Newbigging, Angus and (3) Shank of
Omachie Limited incorporated under the Companies Act (registered number
SC405992) having its registered office at Princes Exchange, 1 Earl Grey Street,
Edinburgh, EH3 9EE dated [            ]

 

1.10“Date of Practical Completion” means the date of practical completion of
each of (and in the last of) the elements of the Works as confirmed in the
Certificate of Practical Completion;

 

1.11“Defects” means all defects, shrinkages or other faults in the Works that
appear prior to or during the Defects Liability Periods under the Building
Contract and the Infrastructure Building Contract (Phase 2b) and which are the
responsibility of the Building Contractor under the Building Contract and the
Infrastructure Building Contract (Phase 2b) (as the case may be);

 

1.12“Defects Liability Period” means the period of 12 months commencing on each
Date of Practical Completion, being the period for making good of all Defects in
the Works arising for rectification by the Sellers during the defects liability
or rectification period under the Building Contract;

 

1.13“Developer’s Works” means the works to be carried out by or on behalf of the
FC Parties in relation to the development of a hotel, golf course and
residential properties on the Site or part of those works;

 

1.14“Employer’s Agent” means the consultant appointed as employers agent and
project manager, being such reputable and suitably qualified firm of employer’s
agents and project managers as may be employed or instructed by the FC Parties
to be the Employer’s Agent in connection with the Developer’s Works;

 



3

 

1.15“Landscape Architect” means such reputable and suitably qualified firm of
landscape architects as may be employed or instructed by the FC Parties to be
the landscape architects in connection with the Developer’s Works;

 

1.16“M&E Engineers” means such reputable and suitably qualified mechanical and
electrical engineers from time to time appointed by the FC Parties in connection
with the

 

1.17“Practical Completion” means the Developer’s Works reaching such a stage of
completion as would allow the Employer’s Agent in accordance with the normal
standards of his profession properly to issue a certificate of practical
completion in respect of the Developer’s Works;

 

1.18“Professional Team” means the Architect, the Employer’s Agent, the
Structural Engineer, the M&E Engineers, the Quantity Surveyors, the Landscape
Architect, and the CDM Co-ordinator and any other professional and reputable
consultants as are relevant to and may be appointed by the FC Parties in
connection with the Developer’s Works;

 

1.19“Quantity Surveyors” means such reputable and suitably qualified firm of
quantity surveyors as may be employed or instructed by the FC Parties in
connection with the Developer’s Works;

 

1.20“Structural Engineer” means the such suitably qualified firm of structural
engineers as may be employed or instructed by the FC Parties in connection with
the Developer’s Works;

 

1.21“Warranty Agreements” means collateral warranties in favour of the
[Forbes](or their nominees) and collateral warranties in each case validly
signed and in the terms set out in each of the Construction Documents by each
Consultant or Contractor engaged under each of the Construction Documents (which
for the avoidance of doubt shall include the Building Contractor and each member
of the Professional Team in respect of each of the Developer’s Works;

 

1.22“Works Commencement Date” means the date of commencement of the Developer’s
Works;

 

1.23“Working Day” means from Monday to Friday inclusive throughout the year
apart from:

 

1.23.1any days which are official public holidays within the cities of Aberdeen,
London, Glasgow and Edinburgh, and

 

1.23.2any days which are official bank holidays throughout the whole of Scotland
and/or England;

 



4

 

2Building Contract and Professional Appointments

 

If, and for so long as the FC parties continue to have obligations to convert or
redeem OP Units in accordance with the provisions of the Contribution Agreement
the following provisions will apply:

 

2.1The FC Parties shall, [prior to commencement of the Developer’s Works] enter
into the Building Contract in respect of the Developer’s Works and (insofar as
not previously done) the Appointments and thereafter forthwith deliver to Forbes
certified true copies of each of the Construction Documents together with the
Warranty Agreements.

 

2.2Once entered into, the FC parties shall not terminate, suspend or determine
any party’s engagement under, or make any addition, alteration, modification
and/or variation to, the Construction Documents without the Forbes’ prior
written approval (such approval not to be unreasonably withheld or a decision
thereon unreasonably delayed and provided always that Forbes shall take due
account of the FC Parties’ obligations under the Construction Documents such
that the FC parties shall not (due to the terms of this Agreement) be required
to breach the terms thereof.

 

2.3The FC Parties shall at all times use its reasonable endeavours to :-

 

2.3.1comply with and implement its obligations under the Building Contract and
make or procure that there is made payment of all payments due thereunder and
the discharge of all obligations on its part thereunder, when due;

 

2.3.2comply with and implement its obligations under and in terms of the
Appointments; and

 

2.3.3procure that all members of the Professional Team, the Building Contractor
and each of the Sub-Contractors comply at all times with the terms of their
respective obligations under the Construction Documents and the sub-contracts
for each of the Sub-Contractors, including without limitation until the end of
the Defects Liability Period (or, if later, the date of issue of a Certificate
of Making Good Defects).

 

2.4The FC Parties shall comply with the terms of the Construction Documents and
the sub-contracts for each of the Sub-Contractors at all times and shall not do
anything which would enable any member of the Professional Team and/or the
Building Contractor or Sub-Contractors to treat any of the relevant Construction
Documents or the Sub-Contracts as aforesaid as terminated or suspended and/or
their engagement as determined.

 

2.5The FC Parties undertake not to waive or release of any member of the
Professional Team or Building Contractor from their respective obligations
and/or liabilities under the Construction Documents. The Sellers further
undertake not to settle any accounts, claims or proceedings (whether
adjudication, litigation or other) arising out of, or in connection with the
Developer’s Works in a manner which would adversely affect Forbes’ interest
under the Warranty Agreements to be granted in their favour.

 



5

 

2.6In the event of the termination of the Building Contract and/or any of the
Appointments (or determination of any party’s engagement thereunder) (the FC
Parties being obliged to terminate or procure the termination of same in the
event that any of the Building Contractor or any member of the Professional Team
enters into any composition with their creditors or becomes apparently insolvent
or sequestrated or (being a company or a Limited Liability Partnership) goes
into liquidation whether compulsory or voluntary (other than a voluntary
liquidation when solvent for the purpose of amalgamation or reconstruction) or
has a receiver appointed in respect of any part of the relevant party’s
undertaking or have an administrator appointed or make a proposal for a company
voluntary arrangement under Part 1 of the Insolvency Act 1986) the FC parties
shall and shall procure that the Building Contractor and Drum 4 (as the case may
be) as soon as practicable thereafter appoint substitutes on substantially the
same terms and conditions as the contractor or consultant that the new party is
replacing. The FC Parties shall provide Forbes with collateral warranties from
each such substitute in favour of the Forbes in each case validly executed and
in the terms set out in the building contract or appointment agreement entered
into in accordance with this Condition together with a certified true copy of
the concluded appointment agreement or building contract.

 

3Assignation

 

Each Party may not (whether at common law or otherwise):

 

3.1assign, transfer, grant any fixed security over, hold on trust or deal in any
other manner with the benefit of the whole or any part of its interest in this
Agreement;

 

3.2sub-contract any or all of its obligations under this Agreement; nor

 

3.3purport to do any of the foregoing.

 

4Proper Law and Prorogation

 

This Agreement and the rights and obligations of the FC Angus and Forbes will be
governed by and construed in accordance with the law of Scotland and the FC
Angus and Forbes will be deemed to have agreed to submit to the non-exclusive
jurisdiction of the Scottish courts.

 

IN WITNESS WHEREOF:

 

Turcan Connell Comments

 

1.FC Angus are to provide Forbes with Collateral Warranties by the Consultants
which make up the Professional Team and the Contractor. It is not clear whether
there will be any significant Sub-Contractors but we imagine there will be and
Sub-Contractors are mentioned towards the end and so we think there should also
be a requirement for Collateral Warranties from any Design Sub-Contractors
(defined as “any Sub-Contractors engaged in relation to the Development carrying
out any element of design”).

 



6

 

2.The document does not specify what form any of the documents will be in. On
the assumption that these are not yet drafted or are at a very early stage, the
easiest way to deal with this is to say “in a form to be approved by Forbes”. 

 

3.Even with an approval right over the form of documents, we should also say
that the Building Contract and Appointments (and Sub-Contractor Collateral
Warranties) are to include a requirement to maintain Professional Indemnity
insurance of a level to be approved by Forbes and step-in rights in favour of
Forbes. (I am assuming Mike will want step-in rights in case it all goes wrong
but I need to discuss?).

 

4.For the Professional team Appointments, as the Consultants will be engaged
before any work starts on site we should state a timescale for the Appointments
to be in place (and certified copies of the fully executed Appointments
provided) such as within XX weeks of this Agreement being signed or for any who
are not appointed at the date of this Agreement within 2 weeks of them being
appointed.

 

5.Definitions of the Contractor and Professional Team Consultants we should add
something to say “or any replacement” in case there is a change for any reason.

 

6.Definition of Contractor we should say “or any other contractor engaged in
relation to the development” in case there are other minor direct contracts
which come along as the project develops.

 

7.Definition of Warranty Agreements in line 2 delete “and Collateral Warranties”
as I think it is a duplication.

 

8.Definition of Appointments – delete the list of roles and just say
“Professional Team”.

 

9.Should the references to FC Parties be to FC Angus?

 

10.I think there is a later version of the CDM Regulations ; will check.

 

11.Definition of Practical Completion should also refer to the date of PC under
the building contract to avoid two different PC dates occurring.

 

12.Definition of Building Contract refers to one building contract but in one
other definition there is another contract mentioned, the Infrastructure
Building Contract (Phase 2B). Would  there be another building contract for
infrastructure and if so we have to discuss whether Forbes are to have
construction rights in relation to that?

 

13.Are Forbes to have a their own Monitoring Surveyor?

 

14.We need to consider how to define long stops dates etc. if they are to be
dealt with in the main development agreement we  don’t need to be covered in
this document. iF not we need to agree suitable wording

 



7

 

15.We need to check with Mike if  there any particular concerns which he has
such as approval of certain things or ways in which the work is to be carried
out.

 



 

 

PART 13

 

NOT USED

 



 

 

 

PART 14

 

NOT USED

 



 

 

 

PART 15

 

CONDITIONS RELATING TO THE GRANT OF THE LEASE (“Lease Conditions”)

 

The following terms and conditions shall apply to the grant of the Lease at the
Closing Date pursuant to Section 2.2 of Article II of this Agreement.

 

1.Definitions and Interpretation

 

1.1In the Lease Conditions:-

 

“Automatic Plot Registration” means first registration of the Landlords’ title
to the Contributed Property triggered by the grant of the Lease in terms of
Sections 21(2)(b), 24(2), 25 and 30 of the 2012 Act;

 

“Lease Completion” means the Closing Date or, if later, the date when the lease
of the Contributed Property is completed in terms of these Lease Conditions;

 

“Lease” means the lease of the Contributed Property granted to the Tenant in
terms of a lease in a form to be agreed between the FC Parties and the
Contributor prior to expiry of the Investigation Period;

 

“Lease Conditions” means the conditions contained in this Part of the Schedule;

 

“Lease Period” means the period of 175 years commencing on the Term Commencement
Date;

 

“Relevant Date” means the later of:

 

(a)the Term Commencement Date; and

 

(b)the date on which the Contributor duly executes the Lease;

 

“Rent” means ONE POUND (£1) Sterling per annum (exclusive of any VAT);

 

“Tenant” means the said [     ];

 

“Term Commencement Date” means the date when Lease Completion occurs;

 

1.2In the Lease Conditions, unless otherwise specified or the context otherwise
requires:-

 

1.2.1any word or expression which is defined elsewhere in this Agreement shall
(unless the contrary is expressed in the Disposition Conditions) have the same
meaning when used in the Disposition Conditions and any word or expression which
is defined in this Part of the Schedule and not otherwise defined in any other
part of this Agreement shall have the meaning defined in this Part of the
Schedule if it is used in any other part of this Agreement;

 



 

 

 

1.2.2any reference to a Clause is a reference to a clause without further
amplification is a reference to a clause of these Lease Conditions.

 

1.3The headings in the Lease Conditions are included for convenience only and
are to be ignored in construing the Lease Conditions.

 

2.Lease

 

2.1The Lease will be granted for the Lease Period and the Tenant will be given
vacant possession of the Contributed Property on the Term Commencement Date.

 

2.2The rent payable under the Lease shall be the Rent.

 

3.Lease Completion

 

3.1On the Closing Date the Contributor will:

 

3.1.1deliver to the Tenant the Lease duly executed by the Contributor;

 

3.1.2exhibit to the Tenant:

 

(a)all necessary links in title evidencing the Contributor’s exclusive ownership
of the Contributed Property; and

 

(b)the Legal Report in terms of Clause 6.3;

 

3.1.3The disclosure in the legal report or searches exhibited of any standard
security affecting the Contributed Property or floating charge granted by the
Contributor will not be regarded as an entry prejudicial to the valid grant by
the Contributor of the Lease provided that the Contributor exhibits to the
Tenant on the Closing Date a letter of consent and non-crystallisation from each
holder of any such standard security or floating charge in terms of a draft
letter to be agreed among the Contributor, the Tenant (both parties acting
reasonably) and such holder consenting to the Lease and the transactions
envisaged under this Agreement.

 

3.1.4Within five Business Days after the date of delivery of the Lease to the
Tenant’s solicitors and in any event prior to the Closing Date, the Tenant will:

 

(a)duly execute the Lease; and

 

(b)send to the Contributor’s solicitors to be held as undelivered pending
settlement of this transaction in terms of the Lease Conditions:

 

(i)the Lease duly executed by the Tenant; and

 



 

 

 

(ii)evidence of the valid execution of the Lease by the Tenant.

 

3.1.5If the transaction contemplated by the Lease Conditions is notifiable for
LBTT purposes, the Tenant will submit to Revenue Scotland within ten Business
Days after the effective date of the transaction a completed and (if necessary)
signed notification together with any applicable supplementary forms and the
amount of the LBTT (if any) arising from the land transaction contemplated by
the Lease Conditions.

 

3.1.6If prior to confirmation by way of Revenue Scotland receipt or
acknowledgement if issued, or by confirmation from the Tenant’s solicitors’
online LBTT account with Revenue Scotland (“LBTT Confirmation”) rejects the
Tenant’s LBTT notification and/or payment, the Tenant will without delay:

 

(a)provide the Contributor’s solicitors with a copy of any such rejection and
other relevant correspondence; and

 

(b)correct the notification and resubmit it and a remittance for the correct
amount of the LBTT to Revenue Scotland.

 

3.1.7Within five Business Days after the LBTT Confirmation is available, the
Tenant will demonstrate to the Contributor’s solicitors that the LBTT
Confirmation is available.

 

3.1.8The Tenant acknowledges that if they breach the terms of its obligations in
Clauses 3.1.5 to 3.1.7 inclusive they will indemnify the Contributor in respect
of loss suffered by the Contributor by virtue of such delay.

 

3.1.9The Tenant will, within five Business Days after the later of:

 

(a)the date of Lease Completion; and

 

(b)where the transaction contemplated by the Lease Conditions is notifiable for
LBTT purposes, issue of the LBTT Confirmation;

 

submit the Lease to the Books of Council and Session for registration for
preservation and execution and simultaneously to the Land Register of Scotland
in accordance with Clause 7.1.

 

3.1.10Within five Business Days after receipt the Tenant will deliver to the
Contributor, for its retention, two extracts of the Lease.

 



 

 

 

4.Application of Lease Provisions

 

4.1Pending the Lease being executed by the Contributor and the Tenant the whole
provisions of the Lease will be, in so far as applicable and subject to the
whole terms of the Lease Conditions, enforceable by and against the Parties from
the Term Commencement Date.

 

5.Disclosed Documents

 

5.1Subject to Clause 6 the Tenant is deemed to have examined the Disclosed
Documents and accepts the Lease on the basis that it has satisfied itself on all
matters disclosed in them and on the validity and marketability of the
Contributor’s title to the Contributed Property.

 

6.Title

 

6.1Subject to Clauses 6.2 to 6.3 (both inclusive), the Tenant confirms and
accepts that the Contributor’s title to the Contributed Property is valid and
marketable.

 

6.2In relation to Title Encumbrances:

 

6.2.1so far as the Contributor is aware, there are no Title Encumbrances
affecting the Contributed Property other than those (a) existing at the Closing
Date and disclosed to and accepted by the FC Parties (b) arising from the
implementation of this Agreement and (c) otherwise disclosed to and accepted by
the FC Parties; and

 

6.2.2the Contributed Property is leased with and under the Title Encumbrances
affecting the Contributed Property whether specified or referred to in the title
deeds of the Contributed Property or not.

 

6.3On or before the Closing Date and, if later, the Relevant Date the
Contributor will exhibit to the Tenant a legal report in respect of the
Contributed Property brought down to a date as near as practicable to the
Closing Date showing (subject to Clause 6.1) no interest or entry prejudicial to
the valid grant by the Contributor of the Lease and a legal continuation report
brought down to a date as near as practicable to the Relevant Date which report
will show:

 

6.3.1the Barclays Securities and the King Security;

 

6.3.2(subject to Clause 6.1 and Clause 6.3.1) no interest or entry prejudicial
to the valid grant by the Contributor of the Lease;

 

6.3.3the Advance Notice for the Lease; and

 

6.3.4no other Advance Notices other than those submitted by the Tenant;

 



 

 

 

6.4If the Contributor is a limited company, on or before the Closing Date and,
if later, the Relevant Date the Contributor will exhibit to the Tenant searches
in the register of charges and company file against the Contributor (including a
search to identify the directors and the secretary of the Contributor as at the
date of signing the Lease) from the date of their incorporation or the date of
inception of the register (whichever is the later) brought down:

 

6.4.1as near as practicable to the Closing Date or the Relevant Date (as the
case may be); and

 

6.4.2within three (3) months following the Relevant Date, to a date at least
thirty six (36) days after the Relevant Date

 

in both cases disclosing no entry prejudicial to the valid grant by the
Contributor of the Lease but the Contributor’s solicitors will not provide a
letter of obligation in respect of the updated search in the register of charges
and company file.

 

6.5The cost of the legal reports and search reports being the responsibility of
the Contributor.

 

Advance Notices

 

6.6In relation to Advance Notices:

 

6.6.1The Contributor will apply to the Keeper for an Advance Notice for the
Lease, in the form adjusted with the Tenant, to be entered on the application
record for the Contributed Property no earlier than five Business Days prior to
the Closing Date. The cost of the Advance Notice(s) for the Lease will be met by
the Contributor.

 

6.6.2The Contributor will prior to the expiry of the Advance Notice for the
Lease apply for a further Advance Notice for the Lease, in the form adjusted
with the Tenant, and the cost of any additional Advance Notices will be met by
the Tenant.

 

6.6.3The Contributor consents to the Tenant applying to the Keeper for Advance
Notices for any deeds which the Tenant intends to grant in relation to the
Contributed Property. The cost of any Advance Notices which the Tenant applies
for will be met by the Tenant.

 

6.6.4If the Contributor rescinds this Agreement the Tenant consents to the
discharge of the Advance Notice for the Lease and the Tenant confirms that it
will immediately discharge at its own cost any Advance Notice submitted by it if
requested to do so by the Contributor.

 

6.6.5The Contributor’s solicitors will not provide any letter of obligation
which undertakes to clear the records of any deed, decree or diligence.

 



 

 

 

6.7The disclosure in the legal report or searches exhibited of any standard
security or floating charge granted by the Contributor will not be regarded as
an entry prejudicial to the valid grant by the Contributor of the Lease provided
that the Contributor exhibits to the Tenant on the Closing Date a letter of
consent and non-crystallisation in the holder’s usual form consenting to the
transaction envisaged by the Lease Conditions from each holder of any such
standard security or floating charge.

 

7.Registration of the Lease and Land Register Requirements

 

7.1The Tenant will be responsible for dealing with the simultaneous registration
of the Lease in the Books of Council and Session and the Land Register of
Scotland and will deliver to the Contributor within ten Business Days after
receipt by the Tenant:

 

7.1.1a copy of the Keeper’s email acknowledgement of receipt for the
application; and

 

7.1.2a copy of the Keeper’s confirmation that the application has been accepted,
with a PDF version of the lease title sheet showing the registration in the name
of the Tenant of the tenant’s interest under the Lease.

 

7.2If Automatic Plot Registration applies:

 

7.2.1the Contributor will, at their own cost, deliver to the Tenant prior to the
Closing Date (and, after that, on reasonable request) all documents, information
and evidence which are required;

 

(a)to satisfy the Keeper that, as at the date of the Tenant’s application for
registration of the Lease, the general application conditions in Section 22 of
the 2012 Act, and the conditions of registration in Section 25 of the 2012 Act,
are met; and

 

(b)to enable the Keeper to create a title sheet for the Contributed Property:

 

(i)disclosing the Contributor as registered proprietors of the Contributed
Property;

 

(ii)disclosing all relevant encumbrances and securities affecting the
Contributed Property;

 

(iii)accurately delineating the Contributed Property on the cadastral map; and

 

(iv)containing no exclusion or limitation of warranty.

 



 

 

 

7.2.2the Tenant will exhibit to the Contributor, not later than five Business
Days prior to the application being submitted, a copy of the completed
application form for the Lease, for approval by the Contributor.

 

7.2.3the Tenant will submit the application for registration of the Lease in the
form approved by the Contributor, along with the appropriate documents and
evidence referred to in Clause 7.2.1 and will include the following two email
addresses for the Contributor (ns@turcanconnell.com) in the further information
section of the application form; and

 

7.2.4the Tenant will return to the Contributor any documents and evidence
referred to in Clause 7.2.1:

 

(a)as soon as reasonably practicable, in respect of any documents and evidence
which the Keeper does not require to be submitted with the application; and

 

(b)on completion of registration of the Lease and the Contributed Property, in
respect of any documents and evidence which are submitted to the Keeper with the
application.

 

7.3Subject to Clause 7.4, the Contributor will deliver to the Tenant, on demand
from time to time and at the Contributor’s expense, such documents, information
and evidence as the Keeper may require to enable the Keeper to create the lease
title sheet showing the Tenants as registered proprietor of the tenant’s
interest under the Lease. Such documents will include (unless the Contributed
Property comprises part only of a building):

 

7.3.1a plan or bounding description sufficient to enable the Contributed
Property to be identified on the cadastral map; and

 

7.3.2evidence (such as a plans report) that (i) the description of the
Contributed Property in the Lease is habile to include the whole of the occupied
extent and (ii) there is no conflict between the extent of the Contributed
Property and any registered cadastral units.

 

7.4The Contributor will deliver such documents and evidence as are specified in
Clause 7.3 only if the Lease is presented for registration within fourteen days
after the date of receipt of the Lease duly executed by the Contributor and the
Tenant.

 

7.5Provided that the Lease is presented for registration prior to the earlier of
fourteen days after (i) the Closing Date and (ii) the date of expiry of the last
Advance Notice registered in relation to the Lease in terms of Clause 6.6.1, the
newly created lease title sheet will contain no exclusion or limitation of
warranty in terms of Section 75 of the 2012 Act and disclose no entry, deed or
diligence prejudicial to the interest of the Tenant other than such as are
created by or against the Tenant or have been disclosed to, and accepted in
writing by, the Tenant prior to the Closing Date.

 



 

 

 

8.Community Interests

 

8.1The Contributor has not received any 2003 Act Notice.

 

8.2If the Contributor receives any 2003 Act Notice prior to registration of the
tenant’s interest in the Lease, then the Contributor will immediately:

 

8.2.1notify the Tenant; and

 

8.2.2exhibit a copy of it to the Tenant.

 

8.3If the Contributor receives any 2003 Act Notice (whether before, on or after
the date of Lease Completion) which relates to an application by a community
body to register an interest in the Contributed Property received by the
Scottish Ministers after the Conclusion Date, the Contributor will immediately:

 

8.3.1exhibit a copy of this Agreement and any other information in terms of
Section 39A of the 2003 Act to the Scottish Ministers to ensure that the
Scottish Ministers decline to consider the application in terms of Section 39(5)
of the 2003 Act; and

 

8.3.2exhibit evidence to the Tenant of compliance with Clause 8.3.1.

 

8.4If the Contributor receives any 2003 Act Notice (whether on or before the
date of Lease Completion) which relates to any application by a community body
to register an interest in the Contributed Property received by the Scottish
Ministers on or before the Effective Date:

 

8.4.1either the Contributor or the FC Parties will be entitled to resile from
this Agreement without penalty on delivery of a written notice to that effect to
the other party’s solicitors, not later than 5 Business Days after the date on
which the Tenant has received the copy 2003 Act Notice in terms of Clause 8.2.2,
time being of the essence; or

 

8.4.2if the Closing Date has passed because the Contributor and the Tenant have
been prevented by the 2003 Act Notice from taking any further steps to transfer
the Contributed Property, then:

 

(a)the Contributor will notify the FC Parties in writing within 2 Business Days
after receipt of notification from the Scottish Ministers or from the community
body (as appropriate) of any of the matters referred to in Clause 8.4.2(b), and

 



 

 

 

(b)subject to Clause 8.4.3, the date of Lease Completion will be 5 Business Days
after receipt of the notice from the Contributor confirming that:

 

(i)the Scottish Ministers have decided not to enter the community interest in
land to which the 2003 Act Notice relates in the RCIL;

 

(ii)the community body has withdrawn the application to which the 2003 Act
Notice relates;

 

(iii)the Scottish Ministers have received written notice from the community body
that it will not exercise the right to buy the land; or

 

(iv)the Scottish Ministers have decided not to consent to allow the right to buy
to proceed.

 

8.4.3and if the Scottish Ministers decide to enter the community interest in
land to which the 2003 Act Notice relates in the RCIL either the Contributor or
the FC Parties will be entitled to resile from this Agreement without penalty on
delivery of a written notice to that effect to the other party’s solicitors,
prior to the date on which either:

 

(a)the community body withdraws the application to which the 2003 Act Notice
relates; or

 

(b)the Scottish Ministers receive written notice from the community body that it
will not exercise the right to buy the land; or

 

(c)the Scottish Ministers decide not to consent to allow the right to buy to
proceed.

 

8.4.4and if the community body completes the purchase of the Contributed
Property then:

 

(a)this Agreement will automatically terminate on completion of the sale of the
Contributed Property to the community body; and

 

(b)the Contributor will notify the FC Parties that this Agreement has terminated
immediately.

 

8.5If the Lease is of no effect by virtue of the 2003 Act then within 5 Business
Days of the date on which this is established:

 

8.5.1the Contributor will pay to the FC Parties:

 

(a)the sum equivalent to the value that the Contributor has received in terms of
Section 1.2 of Article I of this Agreement; and

 



 

 

 

(b)all sums properly expended for rates, utilities, insurance, service charge
expenditure and other outgoings for the Contributed Property in the period from
(and including) Lease Completion;

 

8.5.2and, in exchange, the TC Parties will:

 

(a)withdraw the Tenant’s application for registration of the Lease and within 5
days of receipt deliver it to the Contributor; and

 

(b)pay to the Contributor any sums received by the FC Parties for rent and any
other sums received in its capacity as tenant under the Lease in the period from
(and including) Lease Completion.

 

The Contributor and the FC Parties will co-operate with each other and do such
acts and things, execute such deeds and documents and deliver such documents and
evidence as may be required to return the parties to the position in which they
were before Lease Completion.

 

9.Environmental

 

9.1Agreement as to Environmental Liabilities

 

The Contributor and the FC Parties agree that:-

 

9.1.1if any notice or requirement of any Environmental Authority made pursuant
to Environmental Law is served on or made of either of them in respect of the
Contributed Property or any Hazardous Substances attributable to the Contributed
Property, then, as between the Contributor and the Tenant, the sole
responsibility for complying with such notice or requirement is to rest with the
Tenant to the exclusion of the Contributor; and

 

9.1.2if any Environmental Authority wishes to recover costs incurred by it in
carrying out any investigation, assessment, monitoring, removal, remedial or
risk mitigation works under Environmental Law in respect of the Contributed
Property or any Hazardous Substances attributable to the Contributed Property
from either or both of the Contributor and the Tenant then, as between the
Contributor and the Tenant, the sole responsibility for the payment of such
costs is to rest with the Tenant to the exclusion of the Contributor.

 

The agreements outlined under Clauses 9.1.1 and 9.1.2 are made with the
intention that any Environmental Authority serving any notice or seeking to
recover any costs should give effect to the agreements pursuant to the statutory
guidance issued under Part IIA of the Environmental Protection Act 1990.

 

The Seller and the Tenant agree that the appropriate Environmental Authority may
be notified in writing of the provisions of this Clause if required to give
effect to the agreements outlined under Clauses 9.1.1 and 9.1.2.

 



 

 

 

9.2Sold with Information

 

9.2.1The Tenant acknowledges to the Contributor that:-

 

(a)it has carried out its own investigations of the Contributed Property for the
purposes of ascertaining whether, and if so the extent to which, Hazardous
Substances are present in, on, under or over the Contributed Property;

 

(b)such information gathered through those investigations is sufficient to make
the Tenant aware of the presence in, on, under or over the Contributed Property
of any Hazardous Substances referred to in the reports;

 

(c)it relies at its own risk on the contents of any report, plan and other
written material and information either disclosed to it or orally communicated
to it by or on behalf of the Contributor both as to the condition of the
Contributed Property and as to the nature and effect of any remedial works which
may have been carried out and no warranty is given or representation made by or
on behalf of the Contributor in this respect; and

 

(d)it has satisfied itself as to the condition of the Contributed Property.

 

9.2.2The Contributor and the Disponee agree that:-

 

(a)the Tenant has been given permission and adequate opportunity to carry out
its own investigations of the Contributed Property for the purpose of
ascertaining whether, and if so the extent to which, Hazardous Substances are
present in, on, under or over the Contributed Property;

 

(b)the transfer of the Contributed Property pursuant to the Lease Conditions is
an open market arm’s length transaction; and

 

(c)the Contributor will not retain any interest in the Contributed Property or
any rights to occupy or use the Contributed Property following Lease Completion.

 

9.2.3The acknowledgements in this Clause 9.2 are made in order to exclude the
Contributor from liability under Part IIA of the Environmental Protection Act
1990 so that the Contributor is not an appropriate person, as defined therein.

 

10.Assignation

 

10.1The rights and obligations of the Tenant under the Lease Conditions are
personal to the Tenant and the Tenant may not assign, mortgage or otherwise deal
with the same in whole or in part except with the prior written consent of the
Contributor.

 



 

 

 

10.2The Contributor will be entitled to assign its interest and liabilities
under the Lease Conditions to any party or parties who acquire their interest in
the Contributed Property subject only to giving the Tenant written notice of the
Assignation.

 

11.Costs

 

11.1The Contributor and the Tenant will bear their own costs and expenses in
connection with the preparation and completion of the Lease.

 

11.2The Tenant will be responsible for:

 

11.2.1any LBTT chargeable on the letting of the Contributed Property; and

 

11.2.2the costs of registering the Lease in the Land Register of Scotland and
the Books of Council and Session.

 

12.Supersession

 

12.1The provisions of the Missives (other than Clauses 4 (Application of Lease
Provisions), 6.6 (Advance Notices), 7 (Registration of the Lease and Land
Register Requirements) which will remain in full force and effect until
implemented), in so far as not implemented by the granting and delivery of the
Lease, will remain in full force and effect until the earlier of (a) the date
when such provisions have been implemented and (b) two years after the date of
the Lease Completion except in so far as they are founded on in any Court
proceedings which have commenced within such two year period.

 



 

 

 

PART 16

 

CONDITIONS RELATING TO THE GRANT OF THE DISPOSITION (“Disposition Conditions”)

 

The following terms and conditions shall apply to the delivery of the
Disposition pursuant to Section 2.3 of Article II of this Agreement.

 

1.Definitions and Interpretation

 

1.1In the Disposition Conditions:-

 

“Completion” means the Delivery Date (Disposition) or, if later, the date when
the delivery of the Disposition is completed in terms of these Disposition
Conditions;

 

“Delivery Date (Disposition)” means the first Business Day occurring ten
Business Days after the after the Final Payment Date;

 

“Disponee” means FCAngus;

 

“Disposition” means the disposition of the Contributed Property in favour of the
Disponee;

 

“Disposition Conditions” means the conditions contained in this Part of the
Schedule;

 

“Final Payment Date” means the date that the Contributor has received full
payment of the Consideration in terms of Section 1.2 and Section 1.3 of Article
I;

 

“Lease” means the Lease granted by the Contributor pursuant to the Lease
Conditions in Part 15 of the Schedule;

 

1.2In the Disposition Conditions, unless otherwise specified or the context
otherwise requires:-

 

1.2.1any word or expression which is defined elsewhere in this Agreement shall
(unless the contrary is expressed in the Disposition Conditions) have the same
meaning when used in the Disposition Conditions and any word or expression which
is defined in this Part of the Schedule and not otherwise defined in any other
part of this Agreement shall have the meaning defined in this Part of the
Schedule if it is used in any other part of this Agreement;

 

1.2.2any reference to a Clause is a reference to a clause without further
amplification is a reference to a clause of these Disposition Conditions;

 



 

 

 

1.3The headings in the Disposition Conditions are included for convenience only
and are to be ignored in construing the Disposition Conditions.

 

2.Suspensive Condition

 

It is an essential condition of the Parties being bound by the Disposition
Conditions that at or prior to the Final Payment Date the Lease has not been
terminated (however that may occur).

 

3.Entry

 

Entry to the Contributed Property subject only to the Lease (and any subleases
deriving therefrom) will be given on the Delivery Date (Disposition).

 

4.Disclosed Documents

 

4.1Subject to Clause 7 the Disponee is deemed to have examined the Disclosed
Documents and accepts the Contributed Property on the basis that it has
satisfied itself on all matters disclosed in them and on the validity and
marketability of the Contributor’s title to the Contributed Property.

 

5.Title

 

5.1Title Encumbrances

 

5.1.1So far as the Contributor is aware there are no Title Encumbrances
affecting the Contributed Property other than the Lease and those (a) existing
at the Closing Date and disclosed to and accepted by the FC Parties (b) arising
from the implementation of this Agreement and (c) otherwise disclosed to and
accepted by the FC Parties.

 

5.1.2The Contributed Property is sold with and under the Title Encumbrances
(including, without limitation, the Lease) affecting the Contributed Property
whether specified or referred to in the Title Deeds or not.

 

5.2Title Deeds

 

5.2.1Subject to Clause 6 the FC Parties are deemed to have examined the title
deeds of the Contributed Property and accepts that it is accepting the
Disposition of the Contributed Property on the basis that it has satisfied
itself on all matters disclosed in them and on the validity and marketability of
the Contributor’s title to the Contributed Property and in relation to the
Lease.

 

5.3Minerals

 

The minerals are included in the Disposition to the extent to which the
Contributor has any right to them.

 



 

 

 

5.4Advance Notices

 

5.4.1The Contributor will apply (with consent, if required, under Clause 57(2)
of the 2012 Act) to the Keeper for an Advance Notice for the Disposition, in the
form adjusted with the FC Parties, to be either (i) entered on the application
record for the Contributed Property or (ii) recorded in the Register of Sasines
no earlier than 5 Business Days prior to Completion. The cost of the Advance
Notice for the Disposition will be met by the Contributor.

 

5.4.2The Contributor consents (or will procure consent, if required, under
Clause 57(2) of the 2012 Act) to the Disponee applying to the Keeper for Advance
Notices for any deeds which the Disponee intends to grant in relation to the
Contributed Property. The cost of any Advance Notices which the Disponee applies
for will be met by the FC Parties.

 

5.4.3If Completion is likely to occur after the Delivery Date (Disposition), the
Contributor, if requested to do so by the Disponee, will apply for a further
Advance Notice for the Disposition, in the form adjusted with the Disponee, and
the cost of any additional Advance Notices will be met:-

 

(a)by the Contributor, if the delay in settlement is due to any failure or
breach by or on behalf of the Contributor to implement its obligations under the
Disposition Conditions on time; or

 

(b)by the FC Parties, if the delay in settlement is due to any failure or breach
by or on behalf of the FC Parties to implement their obligations under the
Disposition Conditions on time.

 

5.4.4The Contributor’s Solicitors will not provide any letter of obligation
which undertakes to clear the records of any deed, decree or diligence.

 

5.5Land Register Requirements

 

5.5.1Subject to Clause 6 the Contributor will deliver to the Disponee, on demand
from time to time and at the Contributor’s expense, such documents and evidence
as the Keeper may require to enable the Keeper to update or create (as the case
may be) the Title Sheet of the Contributed Property to disclose the Disponee as
the registered proprietor of the whole of the Contributed Property. Such
documents will include (unless the Contributed Property comprises part only of a
building):-

 

(a)a plan or bounding description sufficient to enable the Contributed Property
to be identified on the cadastral map; and

 

(b)evidence (such as a plans report) that (i) the description of the Contributed
Property in the Title Deeds is habile to include the whole of the occupied
extent and (ii) there is no conflict between the extent of the Contributed
Property and any registered cadastral units.

 



 

 

 

5.5.2After Completion, the Contributor will deliver such documents and evidence
as are specified in Clause 5.5.1 only if the Disposition is presented for
registration not later than 14 days after Completion.

 

6.Completion

 

6.1At Completion, the Contributor will deliver to the Disponee:-

 

6.1.1Disposition

 

the Disposition duly executed by the Contributor;

 

6.1.2Title Deeds

 

the Title Deeds;

 

6.1.3Legal Report

 

(a)a legal report brought down to a date as near as practicable to Completion
which report will show:-

 

(i)no entries adverse to the Contributor’s interest in the Contributed Property;

 

(ii)the Advance Notice for the Disposition; and

 

(iii)no other Advance Notices other than those submitted by the Disponee;

 

the cost of the legal report and search being the responsibility of the
Disponee;

 

6.1.4Discharge/Deed of Restriction

 

a discharge/deed of restriction duly executed by the heritable creditor in any
standard security affecting the Contributed Property together with completed and
signed application forms for recording/registration and payment for the correct
amount of recording/ registration dues;

 

6.1.5Letter of Consent and Non-crystallisation

 

a letter of consent and non-crystallisation in the holder’s usual form
(releasing the Contributed Property from charge or otherwise in terms that
confer a valid title on the Purchaser subject to compliance with any time limit
for registration of the Disponee’s title) in respect of the transaction
envisaged by the Disposition Conditions from each holder of a floating charge
granted by the Seller;

 



 

 

 

7.Post Completion

 

Provided that the Disposition is presented for registration prior to the earlier
of 14 days after Completion and the date of expiry of the last Advance Notice
registered in relation to the Disposition in terms of Clause 5.4, the updated or
newly created Title Sheet of the Contributed Property will contain no exclusion
or limitation of warranty in terms of Section 75 of the 2012 Act and disclose no
entry, deed or diligence prejudicial to the interest of the Disponee other than
such as are created by or against the FC Parties or have been disclosed to, and
accepted in writing by, the FC Parties prior to Completion.

 

8.The Lease

 

8.1Notwithstanding the conclusion of the Disposition Conditions, the Lease
remains in full force and effect until Completion, and the Contributor as
landlord under the Lease and the tenant under the Lease, respectively shall
continue to be bound by and to comply with their respective obligations under
the Lease until Completion.

 

9.Environmental

 

9.1Agreement as to Environmental Liabilities

 

The Contributor and the FC Parties agree that:-

 

9.1.1if any notice or requirement of any Environmental Authority made pursuant
to Environmental Law is served on or made of either of them in respect of the
Contributed Property or any Hazardous Substances attributable to the Contributed
Property, then, as between the Contributor and the Disponee, the sole
responsibility for complying with such notice or requirement is to rest with the
Disponee to the exclusion of the Contributor; and

 

9.1.2if any Environmental Authority wishes to recover costs incurred by it in
carrying out any investigation, assessment, monitoring, removal, remedial or
risk mitigation works under Environmental Law in respect of the Contributed
Property or any Hazardous Substances attributable to the Contributed Property
from either or both of the Contributor and the Disponee then, as between the
Contributor and the Disponee, the sole responsibility for the payment of such
costs is to rest with the Disponee to the exclusion of the Contributor.

 

The agreements outlined under Clauses 9.1.1 and 9.1.2 are made with the
intention that any Environmental Authority serving any notice or seeking to
recover any costs should give effect to the agreements pursuant to the statutory
guidance issued under Part IIA of the Environmental Protection Act 1990.

 

The Seller and the Purchaser agree that the appropriate Environmental Authority
may be notified in writing of the provisions of this Clause if required to give
effect to the agreements outlined under Clauses 9.1.1 and 9.1.2.

 



 

 

 

9.2Sold with Information

 

9.2.1The Disponee acknowledges to the Contributor that:-

 

(a)it has carried out its own investigations of the Contributed Property for the
purposes of ascertaining whether, and if so the extent to which, Hazardous
Substances are present in, on, under or over the Contributed Property;

 

(b)such information gathered through those investigations is sufficient to make
the Purchaser aware of the presence in, on, under or over the Contributed
Property of any Hazardous Substances referred to in the reports;

 

(c)it relies at its own risk on the contents of any report, plan and other
written material and information either disclosed to it or orally communicated
to it by or on behalf of the Contributor both as to the condition of the
Contributed Property and as to the nature and effect of any remedial works which
may have been carried out and no warranty is given or representation made by or
on behalf of the Contributor in this respect; and

 

(d)it has satisfied itself as to the condition of the Contributed Property.

 

9.2.2The Contributor and the Disponee agree that:-

 

(a)the Disponee has been given permission and adequate opportunity to carry out
its own investigations of the Contributed Property for the purpose of
ascertaining whether, and if so the extent to which, Hazardous Substances are
present in, on, under or over the Contributed Property;

 

(b)the transfer of the Contributed Property pursuant to the Disposition
Conditions is an open market arm’s length transaction; and

 

(c)the Contributor will not retain any interest in the Contributed Property or
any rights to occupy or use the Contributed Property following Completion.

 

9.2.3The acknowledgements in this Clause 9.2 are made in order to exclude the
Contributor from liability under Part IIA of the Environmental Protection Act
1990 so that the Contributor is not an appropriate person, as defined therein.

 



 

 

 

10.Supersession

 

The provisions of the Disposition Conditions (other than Clauses 5.5, 7 and 9
which will remain in full force and effect until implemented) in so far as not
implemented by the granting and delivery of the Disposition and others, will
remain in full force and effect until the earlier of:-

 

10.1.1the date when such provisions have been implemented; and

 

10.1.2two years after Completion except in so far as they are founded on in any
court proceedings which have commenced within such two year period.

 



 

 

 

PART 17

 

LEASE

 



 

 

 

PART 18

 

PLAN

 

[img004_v1.jpg] 

 

 